 

 

Exhibit 10.1

Published CUSIP Number: 57632EAA3

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 22, 2011

among

MASTEC, INC.

and

CERTAIN SUBSIDIARIES,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GE CAPITAL MARKETS, INC.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as

Joint Lead Arrangers and Joint Book Managers

GENERAL ELECTRIC CAPITAL CORPORATION

and

SUNTRUST BANK,

as Co-Syndication Agents

BMO HARRIS BANK N.A.

and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Section

   Page      ARTICLE I.       ASSIGNMENTS; AMENDMENT AND RESTATEMENT;
DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Assignments; Amendment and Restatement

     2   

1.02

  

Defined Terms

     3   

1.03

  

Other Interpretive Provisions

     38   

1.04

  

Accounting Terms

     38   

1.05

  

Rounding

     39   

1.06

  

Exchange Rates; Currency Equivalents

     39   

1.07

  

Change of Currency

     40   

1.08

  

Times of Day

     40   

1.09

  

Letter of Credit Amounts

     40   

1.10

  

Adjustments for Acquisitions and Dispositions

     40       ARTICLE II.       COMMITMENTS AND CREDIT EXTENSIONS   

2.01

  

Committed Loans

     40   

2.02

  

Borrowings, Conversions and Continuations of Committed Loans

     41   

2.03

  

Letters of Credit

     43   

2.04

  

Swing Line Loans

     53   

2.05

  

Prepayments

     56   

2.06

  

Termination or Reduction of Commitments

     56   

2.07

  

Repayment of Loans

     57   

2.08

  

Interest

     57   

2.09

  

Fees

     58   

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     59   

2.11

  

Evidence of Debt

     59   

2.12

  

Payments Generally; Administrative Agent’s Clawback

     60   

2.13

  

Sharing of Payments by Lenders

     62   

2.14

  

Company as Borrowing Agent; Joint and Several Liability

     62   

2.15

  

Increase in Commitments

     66   

2.16

  

Cash Collateral

     70   

2.17

  

Defaulting Lenders

     72       ARTICLE III.       TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  

Taxes

     74   

3.02

  

Illegality

     79   

3.03

  

Inability to Determine Rates

     80   

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

     80   

3.05

  

Compensation for Losses

     82   

 

i



--------------------------------------------------------------------------------

3.06

  

Mitigation Obligations; Replacement of Lenders

     83   

3.07

  

Survival

     83       ARTICLE IV.       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  

Conditions of Initial Credit Extension

     84   

4.02

  

Conditions to all Credit Extensions

     87       ARTICLE V.       REPRESENTATIONS AND WARRANTIES   

5.01

  

Existence, Qualification and Power

     88   

5.02

  

Authorization; No Contravention

     88   

5.03

  

Governmental Authorization; Other Consents

     88   

5.04

  

Binding Effect

     88   

5.05

  

Financial Statements; No Material Adverse Effect

     88   

5.06

  

Litigation

     90   

5.07

  

No Default

     90   

5.08

  

Ownership of Property; Liens; Investments

     90   

5.09

  

Environmental Compliance

     91   

5.10

  

Insurance

     91   

5.11

  

Taxes

     91   

5.12

  

ERISA Compliance

     91   

5.13

  

Subsidiaries; Equity Interests; Loan Parties

     93   

5.14

  

Margin Regulations; Investment Company Act

     93   

5.15

  

Disclosure

     94   

5.16

  

Compliance with Laws

     94   

5.17

  

Taxpayer Identification Number; Other Identifying Information

     94   

5.18

  

Intellectual Property; Licenses, Etc

     94   

5.19

  

Solvency

     95   

5.20

  

Casualty, Etc.

     95   

5.21

  

Labor Matters

     95   

5.22

  

Collateral Documents

     95   

5.23

  

Anti-Terrorism Laws

     95   

5.24

  

Excluded Subsidiaries

     96       ARTICLE VI.       AFFIRMATIVE COVENANTS   

6.01

  

Financial Statements

     96   

6.02

  

Certificates; Other Information

     97   

6.03

  

Notices

     100   

6.04

  

Payment of Obligations

     101   

6.05

  

Preservation of Existence, Etc.

     101   

6.06

  

Maintenance of Properties

     101   

6.07

  

Maintenance of Insurance

     101   

6.08

  

Compliance with Laws

     101   

 

ii



--------------------------------------------------------------------------------

6.09

  

Books and Records

     101   

6.10

  

Inspection Rights

     102   

6.11

  

Use of Proceeds

     102   

6.12

  

Covenant to Guarantee Obligations and Give Security

     102   

6.13

  

Compliance with Environmental Laws

     108   

6.14

  

Compliance with Senior Notes Documents and Convertible Notes Documents

     108   

6.15

  

Further Assurances

     108   

6.16

  

Material Contracts

     108   

6.17

  

Designation as Senior Debt

     109   

6.18

  

Acquired Surety Bond Obligations

     109       ARTICLE VII.       NEGATIVE COVENANTS   

7.01

  

Liens

     109   

7.02

  

Investments

     112   

7.03

  

Indebtedness

     114   

7.04

  

Fundamental Changes

     116   

7.05

  

Dispositions

     117   

7.06

  

Restricted Payments

     118   

7.07

  

Change in Nature of Business

     119   

7.08

  

Transactions with Affiliates

     119   

7.09

  

Burdensome Agreements

     120   

7.10

  

Use of Proceeds

     120   

7.11

  

Financial Covenants

     120   

7.12

  

Capital Expenditures

     120   

7.13

  

Amendments of Organization Documents

     120   

7.14

  

Accounting Changes

     121   

7.15

  

Prepayments, Etc. of Indebtedness; Repayments of Senior Convertible Notes
Indebtedness

     121   

7.16

  

Amendment, Etc. of Indebtedness

     121   

7.17

  

Post-Closing Action

     121   

7.18

  

Sale and Leaseback Transactions

     121   

7.19

  

Designation of Senior Debt

     121   

7.20

  

Holding Company

     122   

7.21

  

Excluded Subsidiaries

     122       ARTICLE VIII.       EVENTS OF DEFAULT AND REMEDIES   

8.01

  

Events of Default

     122   

8.02

  

Remedies Upon Event of Default

     125   

8.03

  

Application of Funds

     125       ARTICLE IX.       ADMINISTRATIVE AGENT   

9.01

  

Appointment and Authority

     126   

 

iii



--------------------------------------------------------------------------------

9.02

  

Rights as a Lender

     127   

9.03

  

Exculpatory Provisions

     127   

9.04

  

Reliance by Administrative Agent

     128   

9.05

  

Delegation of Duties

     128   

9.06

  

Resignation of Administrative Agent

     129   

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

     130   

9.08

  

No Other Duties, Etc.

     130   

9.09

  

Administrative Agent May File Proofs of Claim

     130   

9.10

  

Collateral and Guaranty Matters

     131   

9.11

  

Secured Cash Management Agreements and Secured Hedge Agreements

     132       ARTICLE X       MISCELLANEOUS   

10.01

  

Amendments, Etc.

     132   

10.02

  

Notices; Effectiveness; Electronic Communication

     134   

10.03

  

No Waiver; Cumulative Remedies; Enforcement

     136   

10.04

  

Expenses; Indemnity; Damage Waiver

     137   

10.05

  

Payments Set Aside

     139   

10.06

  

Successors and Assigns

     140   

10.07

  

Treatment of Certain Information; Confidentiality

     145   

10.08

  

Right of Setoff

     145   

10.09

  

Interest Rate Limitation

     146   

10.10

  

Counterparts; Integration; Effectiveness

     146   

10.11

  

Survival of Representations and Warranties

     146   

10.12

  

Severability

     147   

10.13

  

Replacement of Lenders

     147   

10.14

  

Governing Law; Jurisdiction; Etc.

     148   

10.15

  

Waiver of Jury Trial

     149   

10.16

  

No Advisory or Fiduciary Responsibility

     149   

10.17

  

Electronic Execution of Assignments and Certain Other Documents

     150   

10.18

  

USA PATRIOT Act Notice

     150   

10.19

  

Judgment Currency

     150   

10.20

  

Designation as Senior Debt

     151   

10.21

  

Release of Certain Mortgages

     151   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.02    Existing Letters of Credit 2.01    Commitments and Applicable
Percentages 5.05    Supplement to Interim Financial Statements 5.08(b)   
Existing Liens 5.08(c)    Owned Real Property 5.08(d)(i)    Leased Real Property
(Lessee) 5.08(d)(ii)    Leased Real Property (Lessor) 5.08(e)    Existing
Investments 5.12(c)    Closing Date ERISA Events 5.12(d)    Closing Date Pension
Plans 5.13    Subsidiaries; Other Equity Investments; Loan Parties 5.21    Labor
Matters 6.12(f)    Excluded Subsidiaries 7.03    Existing Indebtedness 7.08   
Existing Transactions with Affiliates 7.09    Existing Burdensome Agreements
7.17    Post-Closing Action 10.02    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C    Note D    Compliance
Certificate E    Assignment and Assumption F    Subsidiary Guaranty G   
Security Agreement H    Pledge Agreement I    Remaining Liquidity Certificate J
   Opinion Matters K    Tax Compliance Certificate L    Senior Notes Indenture
Secured Debt Cap Certificate

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of August 22, 2011, among MASTEC, INC., a Florida corporation (the
“Company”), certain Subsidiaries of the Company party hereto (each a “Designated
Borrower” and, together with the Company, collectively, the “Borrowers” and,
individually, a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Fleet Capital Corporation (“Fleet”), as administrative
agent, entered into that certain Revolving Credit and Security Agreement dated
as of January 22, 2002 (the “Original Agreement”), pursuant to which such
lenders made a revolving credit facility with a letter of credit subfacility
available to the Company and such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Amended and Restated Loan and Security Agreement dated as of May 10, 2005 (the
“First Amended and Restated Agreement”), pursuant to which such lenders agreed
to amend and restate the Original Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to the Company
and such Affiliates;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto (the “Existing Lenders”) and the Administrative Agent are
parties to that certain Second Amended and Restated Loan and Security Agreement
dated as of July 29, 2008 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Agreement”), pursuant to which such lenders
agreed to amend and restate the First Amended and Restated Agreement and
continue the availability of the revolving credit facility and the letter of
credit subfacility to the Company and such Affiliates; and

WHEREAS, the Borrowers have requested that the Existing Agreement be further
amended and restated as described herein, and the Administrative Agent and the
Lenders are willing to make so amend and restate the Existing Agreement;

NOW, THEREFORE, the Borrowers, the Lenders and the Administrative Agent, subject
to the terms and conditions herein, hereby amend and restate the Existing Credit
Agreement and agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

ASSIGNMENTS; AMENDMENT AND RESTATEMENT; DEFINITIONS AND

ACCOUNTING TERMS

1.01 Assignments; Amendment and Restatement. In order to facilitate the
amendment and restatement contemplated by this Agreement and otherwise to
effectuate the desires of the Borrowers, the Administrative Agent and the
Lenders agree that:

(a) Simultaneously with the Closing Date and after giving effect to any
assignments on the Closing Date from Existing Lenders who elect not to continue
as Lenders under this Agreement, the parties hereby agree that (i) the
Commitments and Applicable Percentages of each of the Lenders shall be as set
forth on Schedule 2.01, and the outstanding principal amount of Revolver Loans
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement shall be reallocated as outstanding Committed Loans hereunder in
accordance with such Commitments and Applicable Percentages and the requisite
assignments shall be deemed to be made in such amounts among the Lenders and
from each Lender to each other Lender (including to Lenders who reduce their
commitments in connection with this Agreement), with the same force and effect
as if such assignments were evidenced by applicable Assignments and Acceptances
(as defined in the Existing Credit Agreement) under the Existing Agreement or
applicable Assignments and Assumptions hereunder, but without the payment of any
related assignment fee and (ii) all Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement shall
continue as Letters of Credit outstanding under this Agreement.

(b) The parties hereby consent to all reallocations and assignments of
Commitments and Outstanding Amounts effected pursuant to Section 1.01(a) and
subject to Article IV hereof, waive any requirement for any other document or
instrument, including any Assignment and Acceptance (as defined in the Existing
Agreement) under the Existing Credit Agreement or any Assignment and Assumption
hereunder, necessary to give effect to any reallocation or assignment. On the
Closing Date the Lenders shall make full cash settlement with each other (and
with the Existing Lenders whose Commitments and Outstanding Amounts are being
decreased) through the Administrative Agent, as the Administrative Agent may
direct or approve, with respect to all assignments and reallocations in
Commitments and Outstanding Amounts as reflected in this Section 1.01 such that
after giving effect to such settlements each Lender’s Applicable Percentage
equals (with customary rounding) its Applicable Percentage of (i) the
Outstanding Amount of all Committed Loans, (ii) the Outstanding Amount of all
Swing Line Loans and (iii) the Outstanding Amount of all L/C Obligations.

(c) The Borrowers, the Administrative Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Agreement which in any manner govern or evidence the obligations
arising hereunder, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Agreement, except as otherwise expressly provided herein, shall be superseded by
this Agreement.

 

2



--------------------------------------------------------------------------------

(d) Notwithstanding this amendment and restatement of the Existing Agreement,
including anything in this Section 1.01, and of any related “Loan Document” (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (i) all of the
indebtedness, liabilities and obligations owing by any Borrower or any other
Person under the Existing Agreement and other Existing Loan Documents (as
amended and restated hereby) shall continue as indebtedness, liabilities and
obligations hereunder and thereunder and shall be and remain secured by the
Collateral Documents and (ii) neither the execution and delivery of this
Agreement or any other Loan Document nor the consummation of any other
transaction contemplated hereunder or thereunder is intended to constitute a
novation of the Existing Agreement or of any of the other Existing Loan
Documents or any obligations thereunder.

1.02 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“80% Guaranty Threshold” has the meaning specified in Section 6.12(e).

“Acquired EBITDA” means, with respect to any Subsidiary (other than an
Unrestricted Subsidiary) acquired by the Company or any of its Subsidiaries
pursuant to a Permitted Acquisition, an amount equal to such acquired
Subsidiary’s EBITDA (measured on the same basis as “Consolidated EBITDA”
provided herein but using only the results of operations of such Subsidiary and
without giving effect to Section 1.10) for its most recently ended full four
fiscal quarter period prior to such acquisition.

“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) more than 50% of the
voting Equity Interests of another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Equity Interest or upon exercise of an option or warrant for,
or conversion of securities into, such Equity Interest, or (b) assets of another
Person which constitute all or substantially all of the assets of such Person, a
division of such Person or a line or lines of business conducted by such Person.

“Act” has the meaning specified in Section 10.18.

“Additional Commitments” has the meaning specified in Section 2.15(a).

“Additional Commitments Effective Date” has the meaning specified in
Section 2.15(e).

“Additional Commitments Amendment” has the meaning specified in Section 2.15(d).

“Additional Lender” has the meaning specified in Section 2.15(c).

“Additional Loan Tranche” has the meaning specified in Section 2.15(a).

 

3



--------------------------------------------------------------------------------

“Additional Loans” has the meaning specified in Section 2.15(a).

“Adjusted Consolidated EBITDA” means, for any period, the consolidated EBITDA
(measured (i) on the same basis as “Consolidated EBITDA” provided herein, but
for the Company and all of its Subsidiaries (other than DirectStar) and
(ii) after allocating corporate expenses to all Subsidiaries of the Company
(other than DirectStar) on a pro rata basis) of the Company and all its
Subsidiaries (other than DirectStar).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the Act.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending March 30, 2012, 1.00% per annum
for Base Rate Loans, 2.00% per annum for Eurodollar Rate Loans and Letter of
Credit Fees for financial standby and commercial Letters of Credit, 1.00% per
annum for Letter of Credit Fees for performance standby Letters of Credit and
0.350% per annum for the commitment fee and (ii) thereafter, the applicable
percentage per

 

4



--------------------------------------------------------------------------------

annum set forth below determined by reference to the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

Pricing

Level

  

Consolidated
Leverage Ratio

   Commitment
Fee     Eurodollar
Rate Loans /
Letter of Credit
Fees (Financial
Standby and
Commercial)     Letter of
Credit Fees
(Performance
Standby)     Base
Rate
Loans  

1

   < 0.75 to 1.00      0.250 %      1.50 %      0.750 %      0.50 % 

2

   ³ 0.75 to 1.00 but
< 1.25 to 1.00      0.300 %      1.75 %      0.875 %      0.75 % 

3

   ³1.25 to 1.00 but
< 2.00 to 1.00      0.350 %      2.00 %      1.00 %      1.00 % 

4

   ³ 2.00 to 1.00 but
< 2.75 to 1.00      0.400 %      2.25 %      1.125 %      1.25 % 

5

   ³ 2.75 to 1.00      0.450 %      2.50 %      1.25 %      1.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for Canadian Dollars as may
be determined by the Administrative Agent or the L/C Issuer, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, MLPFS, GECM and STRH in their capacities as
joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Available Liquidity” means, at any date of measurement thereof, the sum of
(without duplication) (a) cash, Cash Equivalents and readily marketable
securities, in each case not subject to any Lien (including any Lien on Cash
Collateral or Senior Convertibles Notes Cash Collateral, but excluding any other
Liens created pursuant to the Collateral Documents and Liens permitted by
Section 7.01(j)), then owned by the Company or Restricted Subsidiaries that
would be reflected on a consolidated balance sheet of such Persons at such time,
plus (b) the amount by which the Aggregate Commitments (other than any
Commitment of any Defaulting Lender and any portion of the Aggregate Commitments
which, if drawn, would result in the Company having secured Indebtedness under
credit facilities in excess of the Senior Notes Indenture Secured Debt Cap) in
effect on such date exceeds the Total Outstandings.

“Availability Period” means the period from the Closing Date to the earliest of
(a) the Maturity Date, (b) the date of termination of the Aggregate Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated July 13, 2011,
among the Company, Bank of America and MLPFS.

“Base Capex Basket” means, with respect to any fiscal year, an amount equal to
$75,000,000 plus 30% of the Acquired EBITDA for each Subsidiary (other than an
Unrestricted Subsidiary) acquired by the Company or any of its Restricted
Subsidiaries since the Closing Date which does not cease to be a Subsidiary or
whose assets do not cease to be owned by the Company or any of its Restricted
Subsidiaries.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate

 

6



--------------------------------------------------------------------------------

plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Person” has the meaning specified in Section 5.23(b).

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Business Interruption Insurance Assignment” means the Amended and Restated
Collateral Assignment of Business Interruption Insurance to be executed by each
Loan Party and pursuant to which such Loan Party shall assign in favor of the
Administrative Agent, for the benefit of Secured Parties, all of such Loan
Party’s rights under any business interruption insurance policy owned by or in
favor of such Loan Party, as security for the Obligations.

“Canadian Dollar” and “C$” mean the lawful currency of Canada.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Canadian Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Canadian Dollars with Dollars.

“Canadian Dollar Letter of Credit Sublimit” means an amount equal to the lesser
of the Letter of Credit Sublimit and $25,000,000. The Canadian Dollar Letter of
Credit Sublimit is part of, and not in addition to, the Letter of Credit
Sublimit.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that Capital Expenditures shall not
include expenditures for capital leases, purchase money

 

7



--------------------------------------------------------------------------------

obligations or Synthetic Lease Obligations, in each case permitted pursuant to
Section 7.03(g), for Permitted Acquisitions permitted pursuant to
Section 7.02(f) or expenditures to the extent made solely with (i) the net cash
proceeds of a common equity contribution to, or issuance of common Equity
Interests by, the Company (other than any portion of such net cash proceeds used
for Restricted Payments pursuant to Section 7.06(e)) or (ii) net cash proceeds
received from any Disposition pursuant to Sections 7.05 (a),(c),(g), (i) or (j).

“Cash Collateralize” means to pledge and deposit with or deliver to (a) the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (i) the Administrative Agent and (ii) the
L/C Issuer or the Swing Line Lender (as applicable) or (b) in the case of
Section 2.16(a)(iv), the Administrative Agent, for the benefit of the Secured
Parties, as collateral for the Obligations, cash or deposit account balances or,
if the Administrative Agent shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a) Dollars (including such Dollars as are held as overnight bank deposits and
demand deposits with U.S. banks);

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 24 months from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (e) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;

(d) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (b) above entered into with any
commercial bank meeting the qualifications specified in clause (c) above;

 

8



--------------------------------------------------------------------------------

(e) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank meeting the
qualifications specified in clause (c) above;

(g) [Reserved]; and

(h) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and have at least 95% of their assets invested
continuously in Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) the Existing Shareholders, collectively, cease to own and control legally
and beneficially, directly or indirectly, more than 10% of the equity securities
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis;

 

9



--------------------------------------------------------------------------------

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than any Existing Shareholder becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(c) during any period of 18 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, each
Security Joinder Agreement, the Pledge Agreement, each Pledge Joinder Agreement,
each Pledge Agreement Supplement, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time

 

10



--------------------------------------------------------------------------------

outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Company and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) interest expense for such period, (ii) the
provision for Federal, state, local and foreign income Taxes payable by the
Company and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) charges included in Consolidated Net Income related
to purchase accounting adjustments that are as required by FASB ASC Topic 805,
(v) charges relating to stock based compensation which do not represent a cash
item in such period or any future period, (vi) other charges which do not
represent a cash item in such period or any future period; provided that such
charges are approved by the Administrative Agent in its reasonable discretion;
(vii) without duplication, any cash distributions made by DirectStar or any
Unrestricted Subsidiary to any Borrower, (viii) expenses incurred in connection
with the prepayment, amendment, modification or refinancing of Indebtedness
during such period, (ix) any non-capitalized transaction costs incurred during
such period in connection with an actual incurrence of Indebtedness, during a
refinancing thereof, issuance of Equity Interests, Investment, Acquisition,
Disposition or recapitalization, in each case, to the extent permitted
hereunder, (x) tender premiums, redemption premiums, fees, and other amounts and
expenses incurred in connection with the tender for and/or redemption of
Indebtedness incurred under Section 7.03(j), (xi) earn-out expenses resulting
from Permitted Acquisitions in which the Company and/or any Restricted
Subsidiary is required to treat such earn-out expenses as compensation costs,
(xii) expenses arising from the impact of FASB ASC 470-50-40 on certain
capitalized fees and costs, (xiii) any net loss incurred in such period from
Swap Contracts and the application of FASB ASC Topic 815, (xiv) any net loss
incurred in such period from currency translation losses, (xv) any loss from the
early extinguishment of Indebtedness or Swap Contracts or other derivative
instruments and (xvi) (A) other non-recurring or unusual charges, (B) cash
charges paid in connection with corporate restructurings (including severance
costs in connection with any reduction in the workforce of the Company and its
Restricted Subsidiaries)

 

11



--------------------------------------------------------------------------------

and (C) expected cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies projected by the Company in good
faith to result from actions with respect to which substantial steps have been,
will be, or are expected to be, taken (in the good faith determination of the
Company and evidenced by a certificate of a Responsible Officer of the Company)
within 12 months of such period; provided that the charges described in this
clause (xvi) together with any adjustments made pursuant to Section 1.10 shall
only be permitted to be added back for such period to the extent such charges
collectively do not increase Consolidated EBITDA by more than 5%; and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income Tax credits of the Company
and its Subsidiaries for such period, (ii) any net gain incurred in such period
from Swap Contracts and the application of FASB ASC Topic 815, (iii) any net
gain incurred in such period from currency translation gains, (iv) any gain from
the early extinguishment of Indebtedness or Swap Contracts or other derivative
instruments and (v) all non-cash items increasing Consolidated Net Income for
such period; provided that, during any period that includes an Acquisition or
Disposition such calculation shall be subject to the adjustments set forth in
Section 1.10.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds (other than surety bonds), debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments (including, for the avoidance of doubt, the due and payable
penal sum under any surety bond called upon by the obligee thereof but excluding
the penal sum of any surety bond not then due and payable), (d) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Company or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Restricted Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Company or such Restricted Subsidiary, all as determined in accordance with
GAAP.

“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all cash
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Restricted Subsidiaries in connection with borrowed money or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of cash
rent expense of the Company and its Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

 

12



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, subject to Section 6.12(e)(ii), as
of any date of determination, the ratio of (a) Consolidated EBITDA for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges for such period; provided that, during any period that includes
an Acquisition or Disposition such calculation shall be subject to the
adjustments set forth in Section 1.10.

“Consolidated Leverage Ratio” means, subject to Section 6.12(e)(ii), as of any
date of determination, the ratio of (a) Consolidated Funded Indebtedness as of
such date (but excluding, to the extent outstanding and undrawn, up to
$150,000,000 in stated amount of standby performance letters of credit as of
such date), to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended; provided that, during any period that includes an
Acquisition or Disposition such calculation shall be subject to the adjustments
set forth in Section 1.10.

“Consolidated Net Assets” means, as of any date of determination, the amount
which in accordance with GAAP would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Company and
its Restricted Subsidiaries less current liabilities, as of the most recently
ended fiscal quarter or fiscal year, as applicable, for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b).

“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the net income of the Company
and its Restricted Subsidiaries for that period, but excluding: (a) any gain or
loss arising from the sale of capital assets; (b) any gain or loss arising from
any write-up or write-down of assets or liabilities during such period; (c) any
portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of Distributions to a Borrower; (d) any gain or loss
arising from the acquisition of any Equity Interests of a Borrower; and (e) any
gain or loss arising from extraordinary or non-recurring items, all as
determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

13



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Company, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“DirectStar” means, individually or collectively as the context requires,
DirectStar TV, LLC, a North Carolina limited liability company, and its
Subsidiaries.

“DirectStar Purchase Agreement” means that certain Amended and Restated Purchase
Option Agreement, dated as of February 11, 2011, by and among DirectStar TV,
LLC, the Company, MasTec North America, Inc., Funraisers PR, LLC, Red Ventures,
LLC, RV Rewards, LLC and Ricardo Elias, Daniel S. Feldstein and Mark A. Brodsky,
as the same shall be amended, supplemented, restated or otherwise modified from
time to time.

“DirectStar Seller Note” means the “Note” as defined in the DirectStar Purchase
Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

14



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earnout Obligation” means those contingent obligations of a Restricted
Subsidiary incurred in favor of a seller (or other third party entitled thereto)
under or with respect to any Permitted Acquisition.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, common law, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, written and binding
agreements with Governmental Authorities or governmental restrictions relating
to pollution, the protection of the environment, human health, safety or natural
resources or the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,

 

15



--------------------------------------------------------------------------------

options, rights or other interests are outstanding on any date of determination
(provided, however that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is

 

16



--------------------------------------------------------------------------------

not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Company, for the Company
and its Restricted Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated EBITDA for such fiscal year minus (b) Capital Expenditures
(other than Capital Expenditures financed with the proceeds of Indebtedness
permitted hereunder (other than Loans)) made in such fiscal year minus
(c) Consolidated Interest Charges actually paid in cash during such fiscal year
minus (d) all income Taxes actually paid in cash during such fiscal year minus
(e) scheduled principal payments of Consolidated Funded Indebtedness during such
fiscal year minus (f) permanent principal prepayments of Consolidated Funded
Indebtedness during such fiscal year plus (or minus, as applicable) (g) net
changes in Working Capital between the first day and last day of such fiscal
year, in each case as reflected on the financial statements delivered pursuant
to Section 6.01(a) and the related Compliance Certificate delivered pursuant to
Section 6.02(b) for such fiscal year.

“Excess Cash Flow Basket” means, for any fiscal year, an amount equal to 75% of
the Excess Cash Flow for the preceding fiscal year.

“Excluded Asset” means (a) any lease, license or contract to which the Company
or any Restricted Subsidiary is a party, or any license, consent, permit,
variance, certification, authorization or approval of any Governmental Authority
(or any Person acting on behalf of a Governmental Authority) of which the
Company or any Restricted Subsidiary is the owner or beneficiary, or any of its
rights or interests thereunder, if and for so long as the grant of a security
interest therein shall constitute or result in (i) the abandonment, invalidation
or unenforceability of the right, title or interest of the Company or such
Restricted Subsidiary therein, (ii) a breach or termination pursuant to the
terms of, or a default under, such lease, license or contract or such license,
consent, permit, variance, certification, authorization or approval, or (iii) in
the case of any license, consent, permit, variance, certification, authorization
or approval of any Governmental Authority (or any Person acting on behalf of a
Governmental Authority), the violation of any applicable law, rule, regulation
or order of any Governmental Authority; provided, in each case, that (i) no
asset or property shall be considered an Excluded Asset to the extent the
restriction described in the foregoing clause (a) would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
applicable law or principles of equity, or to the extent that any necessary
consents or waivers have been obtained to allow the security interest in such
asset or property notwithstanding such restriction, and (ii) the inclusion of an
asset as an Excluded Asset shall not limit, impair or otherwise affect the
Administrative Agent’s security interest in and lien upon any rights or
interests of the Company or any other Loan Party in or to (x) monies due or to
become due under any lease, license, consent, permit,

 

17



--------------------------------------------------------------------------------

variance, certification, authorization, approval or contract to which the
Company or any other Loan Party is a party, or (y) any proceeds from the sale,
license, lease or other dispositions of any such lease, license, consent,
permit, variance, certification, authorization, approval or contract; (b) any
property of which the Company or any Restricted Subsidiary is the owner in which
the grant of a security interest or Lien therein, as determined in good faith by
the Company and as described to the Administrative Agent in reasonable detail
upon its request, results in adverse Tax or regulatory consequences to the
Company or any Restricted Subsidiary; or (c) any fee-owned or leasehold real
property other than Material Real Property.

“Excluded Subsidiaries” has the meaning specified in Section 6.12(f).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, the Administrative
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), net worth, franchise
Taxes and branch profits (or similar) Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or the L/C Issuer, in which its applicable Lending Office is
located or (ii) imposed as a result of a present or former connection between
such recipient and the jurisdiction (or any political subdivision thereof)
imposing such Tax (other than connections arising as a result of such recipient
entering into, delivering, becoming a party to, performing its obligations
under, receiving any payments under, receiving or perfecting a security interest
under, or exercising or enforcing its rights under, any of the Loan Documents),
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 10.13), any United States withholding Tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender’s assignor immediately before such Foreign Lender became a party
hereto (or such Foreign Lender immediately before the time of designation of the
new Lending Office) was entitled to receive additional amounts from the relevant
Borrower with respect to such United States withholding Tax pursuant to
Section 3.01(a)(ii) or (ii) is attributable to such Foreign Lender’s failure or
inability to comply with clause (B) of Section 3.01(e)(ii) (other than as a
result of a Change in Law occurring after the date on which such Foreign Lender
became a party to this Agreement), (c) in the case of a Foreign Lender, any
increase in the United States withholding Taxes required to be imposed on
amounts payable to such Foreign Lender occurring after the date on which such
Foreign Lender became a party hereto (or designated a new Lending Office), other
than as a result of a Change in Law occurring after the date on which such
Foreign Lender became a party hereto (or designated a new Lending Office)
(d) any United States Federal withholding Taxes imposed under FATCA, and (e) any
United States Federal backup withholding Tax.

“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Letters of Credit” means those letters of credit described on Schedule
1.02.

 

18



--------------------------------------------------------------------------------

“Existing Shareholders” means (a) the estate of Jorge L. Mas, Jorge Mas and any
spouse or lineal descendant of Jorge L. Mas or Jorge Mas or any spouse of any
such lineal descendant and (b) any trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of the
Persons referred to in clause (a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, the Bank of America Fee Letter, the GE Fee
Letter and the SunTrust Fee Letter.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (including such a Lender when
acting in the capacity of the L/C Issuer).

“Foreign Leverage Ratio” means, as of any date of determination, the ratio of
(a) consolidated funded Indebtedness (measured on the same basis as
“Consolidated Funded Indebtedness” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) as of such date of the Foreign Restricted
Subsidiaries on a consolidated basis, to (b) consolidated EBITDA (measured on
the same basis as “Consolidated EBITDA” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) of the Foreign Restricted Subsidiaries on
a consolidated basis for the period of the four fiscal quarters most recently
ended; provided that, during any period that includes an Acquisition or
Disposition relating to a Foreign Restricted Subsidiary such calculation shall
be subject to the adjustments set forth in Section 1.10.

“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

19



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to Section 1.04(b).

“GE Fee Letter” means the letter agreement, dated July 13, 2011, among the
Company, GECC and GECM.

“GECC” means General Electric Capital Corporation and its successors.

“GECM” means GE Capital Markets, Inc. and its successors.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such

 

20



--------------------------------------------------------------------------------

Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or subject to liability pursuant to
any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII, in each case, in its capacity
as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Incremental OID” has the meaning specified in Section 2.15(b).

“Incremental Yield Differential” has the meaning specified in Section 2.15(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created or which are being contested in
good faith and for which adequate reserves have been established and reported in
accordance with GAAP);

 

21



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indemnity Agreement” means (i) that certain General Agreement of Indemnity
dated as of August 19, 2010 by and among Travelers Casualty and Surety Company
of America, the Company and certain Subsidiaries thereof, (ii) that certain
General Agreement of Indemnity dated as of July 31, 2008 by and among Travelers
Casualty and Surety Company of America, the Company and certain Subsidiaries
thereof or (iii) any additional or replacement General Agreement of Indemnity or
other indemnity agreement by and among the Company or any of its Restricted
Subsidiaries and the applicable Surety containing terms satisfactory to the
Administrative Agent in the reasonable discretion of the Administrative Agent,
as amended or modified from time to time in accordance with the terms hereof and
thereof.

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means (i) that certain Intercreditor Collateral
Agreement dated as of January 5, 2010 by and between Travelers Casualty and
Surety Company of America and the Administrative Agent, on behalf of the
Lenders, as amended by that certain First Amendment to Intercreditor and
Collateral Agreement dated as of August 18, 2011 and as further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof or (ii) any additional or replacement
intercreditor agreement between the Administrative Agent and any Surety
containing terms satisfactory to the Administrative Agent in its reasonable
discretion, as amended or modified from time to time in accordance with the
terms hereof and thereof.

 

22



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Committed Loan Notice or such
other period that is twelve months or less requested by the Company and
consented to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

23



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as issuer of Letters of Credit hereunder, or
any successor to Bank of America in its capacity as an issuer of Letters of
Credit hereunder and (b) any other Lender, selected by the Company in
consultation with the Administrative Agent, which consent to its appointment by
the Company as an issuer of Letters of Credit hereunder in its capacity as an
issuer of Letters of Credit hereunder, provided that at no time shall there be
more than three L/C Issuers without the consent of the Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft. Letters of Credit may be issued in Dollars or in
Canadian Dollars.

 

24



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $350,000,000, as such amount may be adjusted from time to time in accordance
with this Agreement, and (b) the Aggregate Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Committed Loan, a Swing Line Loan or an Additional Loan.

“Loan Documents” means this Agreement, each Note, the Collateral Documents, the
Intercreditor Agreement, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Agreement, the Fee Letters, the Subsidiary Guaranty, each Subsidiary
Guaranty Joinder Agreement and each Additional Commitments Amendment.

“Loan Party EBITDA” means, for any period, the consolidated EBITDA (measured
(i) on the same basis as “Consolidated EBITDA” but only for those entities that
constituting Loan Parties and only on the basis of their own operations and not
those of their Subsidiaries and (ii) after allocating corporate expenses to all
Subsidiaries of the Company (other than DirectStar) on a pro rata basis) of all
entities that constituted Loan Parties at all times during such period.

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Subsidiary Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company and its
Restricted Subsidiaries taken as a whole or the Loan Parties taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

25



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, an agreement to which
such Person is a party (other than the Loan Documents) (a) which is deemed to be
a material contract as provided in Regulation S-K promulgated by the SEC under
the Securities Act of 1933 or (b) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.

“Material Real Property” means any parcel of real property owned in fee by a
Loan Party with a fair market value in excess of $5,000,000.

“Material Subsidiary” means, subject to Section 6.12(g), any Domestic Subsidiary
that, or each Domestic Subsidiary that together with its Subsidiaries on a
consolidated basis, contributed 10% or more of the consolidated EBITDA of the
Company and all Subsidiaries other than DirectStar (measured on the same basis
as “Consolidated EBITDA” provided herein, but excluding the results of
operations of DirectStar)) for the most recently ended period of four
consecutive fiscal quarters of the Company with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 6.01(a) or (b); provided that, during any period
that includes an Acquisition or Disposition such calculation shall be subject to
the adjustments set forth in Section 1.10; provided further that DirectStar is
deemed not to be a Material Subsidiary.

“Maturity Date” means August 22, 2016; provided, however, that, (a) if, on any
day during the six (6) month period prior to any Senior Convertible Notes
Maturity Date, Available Liquidity minus the outstanding principal amount of the
Senior Convertible Notes, together with interest thereon, due during such six
(6) month period (determined as of such date, and referred to herein as the
“Remaining Liquidity”) is less than $50,000,000, the “Maturity Date” shall be
the later of (x) such date of measurement and (y) the 92nd day prior to the
earliest Senior Convertible Notes Maturity Date to occur during such six
(6) month period (any such event, a “Springing Maturity Date”), except that, in
the event that after the occurrence of a Springing Maturity Date but prior to
such 92nd day, if the Remaining Liquidity is equal to or greater than
$50,000,000 at any time during such interim period prior to such 92nd day (and
for so long as such amount is maintained), the Springing Maturity Date shall not
apply and (b) if any “Maturity Date” or any “Springing Maturity Date”, as the
case may be, is not a Business Day, such Maturity Date or Springing Maturity
Date shall be the next preceding Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Mortgages” means any mortgage, deed of trust, trust deed or other equivalent
document now or hereafter encumbering any fee-owned real property of any Loan
Party in favor of the Administrative Agent, on behalf of the Secured Parties, as
security for any of the Obligations, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Company.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

26



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.23(b).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than Excluded Taxes.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

27



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition by the Company or any Restricted
Subsidiary as to which the following conditions are satisfied:

(a) immediately before and immediately after giving pro forma effect to any such
Acquisition (including any assumption or incurrence of Indebtedness in
connection therewith), no Default shall have occurred and be continuing;

(b) if the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith, but excluding all
indemnities, earnouts and other contingent payment obligations (based on
projected earnings) to the sellers thereof) paid by or on behalf of the Company
and its Restricted Subsidiaries for any such Acquisition or series of related
transactions is equal to or greater than $50,000,000, then immediately after
giving effect to such Acquisition (including any assumption or incurrence of
Indebtedness in connection therewith), (i) the pro forma Consolidated Leverage
Ratio shall not exceed 3.25 to 1.00 (to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated and such Indebtedness assumed or incurred as of the first day of the
fiscal period covered thereby) and (ii) the Available Liquidity will not be less
than $50,000,000;

(c) the Company shall have determined whether any such newly-created or acquired
Subsidiary is a Material Subsidiary (to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the fiscal period covered thereby), and any
such newly-created or acquired

 

28



--------------------------------------------------------------------------------

Subsidiary that is a Material Subsidiary and any such Person owning the Equity
Interests of such Subsidiary, shall comply with the requirements of
Section 6.12, including, for the avoidance of doubt, the 80% Guaranty Threshold
and the other provisions of Section 6.12(e) as if such Subsidiary became a Loan
Party immediately upon such creation or acquisition;

(d) such Acquisition is not “hostile” or contested;

(e) the representations and warranties made by the Loan Parties (including any
newly-acquired or formed entities required to be Loan Parties) in any Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving pro forma effect thereto);

(f) the material lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be similar, related or
incidental to one or more of the businesses of the Company and its Restricted
Subsidiaries;

(g) the Company or such Restricted Subsidiary shall have delivered or caused to
be delivered or otherwise made available to the Administrative Agent, not later
than the closing date of such Acquisition, in each case to the extent already
available to the Company or such Restricted Subsidiary, the results of any due
diligence investigation of the target performed by or on behalf of the Company
or such Restricted Subsidiary, any environmental assessment reports performed by
or on behalf of the Company or such Restricted Subsidiary if any real property
is to be acquired, copies of the Acquisition documents, and historical financial
statements of the target since inception but no longer than the 3 previous
years; and

(h) the Company shall have delivered to the Administrative Agent a certificate
of the Company signed by a Responsible Officer certifying to the Administrative
Agent compliance with the conditions specified in clauses (a) through (e) above,
together with all relevant financial information for the Person or assets to be
acquired reasonably requested by the Administrative Agent prior to such
Acquisition.

“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) such refinancing, refunding, renewing or extending Indebtedness
shall have a weighted average life to maturity that is no earlier than the
Indebtedness being refinanced, refunded, renewed or extended, (iii) such
refinancing, refunding, renewing or extending Indebtedness shall not be subject
to any financial covenant which is more restrictive than the financial covenants
in the Loan Documents and (iv) at the time of and after giving effect to such
refinancing, refunding, renewal or extension, no Default shall exist.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

29



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Company or any ERISA Affiliate or any
such Plan to which the Company or any ERISA Affiliate is required to contribute
on behalf of any of its employees, other than a Multiple Employer Plan or a
Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Fourth Amended, Restated and Consolidated Pledge
Agreement of even date herewith executed by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit H, as supplemented from time to time by execution and
delivery of Pledge Joinder Agreements and Pledge Agreement Supplements.

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Loan Party pursuant to Section 6.12 or otherwise.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Restricted Subsidiary pursuant to Section 6.12 or otherwise.

“Public Lender” has the meaning specified in Section 6.02.

“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such warehousemen and bailee letters, third party
consents, intercreditor agreements, mortgagee title insurance policies (in
amounts and with endorsements reasonably acceptable to the Administrative
Agent), surveys, appraisals, environmental reports, flood hazard certifications
and, evidence of flood insurance (if such insurance is required under
Section 6.07 or is otherwise required by applicable Law), leases to which the
applicable Loan Party is a party thereto, landlord consents or waivers, and such
other mortgage-related documents as the Administrative Agent may reasonably
request.

“Reconciliation” means, with respect to any financial statement referred to in
Section 4.01(e), 6.01(a) or 6.01(b) (the “Base Financials”), the comparable
financial statement prepared by the chief financial officer of the Company
presenting on a consolidated basis the financial condition and results of
operations of the Company and its Restricted Subsidiaries as derived from the
Base Financials.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Remaining Liquidity” has the meaning specified in the definition of Maturity
Date.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

30



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chairman of the board of directors, the
president, the chief executive officer, the chief financial officer, the chief
operating officer, the corporate controller, the treasurer or the cash manager
of, or in-house legal counsel to, a Loan Party, and any other officer of a Loan
Party so designated by any of the foregoing officers in a written notice to the
Administrative Agent, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).

“Restricted Subsidiary” means any Subsidiary of the Company that is not listed
on Schedule 5.13 as an Unrestricted Subsidiary or has not been designated an
Unrestricted Subsidiary in accordance with Section 6.12 hereof.

“Revaluation Date” means, with respect to any Letter of Credit denominated in
Canadian Dollars, each of the following: (a) each date of issuance of a Letter
of Credit denominated in Canadian Dollars, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in Canadian Dollars, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

“Sale Leaseback Transaction” has the meaning specified in Section 7.18.

 

31



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Administrative Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in Canadian Dollars.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means the Security Agreement of even date herewith executed
by the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit G, as supplemented from
time to time by execution and delivery of Security Joinder Agreements.

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Subsidiary pursuant to Section 6.12 or otherwise.

“Senior Convertible (4.00%) Notes” means those certain unsecured notes of the
Company due December 15, 2014 and issued pursuant to the Senior Convertible
Notes Indenture in the initial aggregate principal amount of $115,000,000 and,
as of the Closing Date, in an aggregate principal amount of $114,972,000, and
any exchange notes issued in exchange therefor.

“Senior Convertible (4.25%) Notes” means those certain unsecured notes of the
Company due June 15, 2014 and issued pursuant to the Senior Convertible Notes
Indenture in the initial aggregate principal amount of $100,000,000 and, as of
the Closing Date, in an aggregate principal amount of $100,000,000, and any
exchange notes issued in exchange therefor.

“Senior Convertible Notes” means, collectively, the Senior Convertible
(4.00%) Notes and the Senior Convertible (4.25%) Notes.

“Senior Convertible Notes Cash Collateral” means Cash Collateral provided
pursuant to Section 2.16(a)(iv).

 

32



--------------------------------------------------------------------------------

“Senior Convertible Notes Documents” means, collectively, the Senior Convertible
Notes Indenture, all supplemental indentures thereto, the Senior Convertible
(4.00%) Notes, the Senior Convertible (4.25%) Notes and all other material
agreements executed in connection therewith.

“Senior Convertible Notes Indebtedness” means the Indebtedness evidenced by the
Senior Convertible Notes and any Permitted Refinancings thereof.

“Senior Convertible Notes Indenture” means that certain Indenture by and between
the Company and U.S. Bank National Association, as trustee, dated as of June 5,
2009 providing for the issuance of the Senior Convertible (4.00%) Notes and the
Senior Convertible (4.25%) Notes.

“Senior Convertible Notes Maturity Date” means, (a) in the case of the Senior
Convertible (4.00%) Notes, the maturity date of the Senior Convertible
(4.00%) Notes and, (b) in the case of the Senior Convertible (4.25%) Notes, the
maturity date of the Senior Convertible (4.25%) Notes.

“Senior Convertible Notes Preference Period” means the period commencing 92 days
prior to any Senior Convertible Notes Maturity Date and ending on the date that
the outstanding principal amount of all Senior Convertible Notes, together with
interest thereon, due on or prior to such Senior Convertible Notes Maturity Date
are fully and finally repaid.

“Senior Convertible Notes Preference Period Threshold” means, with respect to
any Senior Convertible Notes Preference Period, an amount equal to the lesser of
(A) the Aggregate Commitments and (B) the Aggregate Commitments minus the
portion of the Aggregate Commitments which, if drawn, would result in the
Company having secured Indebtedness under credit facilities in excess of the
Senior Notes Indenture Secured Debt Cap minus the outstanding principal amount
of all Senior Convertible Notes, together with interest thereon, due during or
at the end of such Senior Convertible Notes Preference Period minus $50,000,000
plus the amount of any Senior Convertible Notes Cash Collateral.

“Senior Notes” means those certain unsecured notes of the Company due 2017 and
issued pursuant to the Senior Notes Indenture in the initial aggregate principal
amount of $150,000,000 and, as of the Closing Date, in an aggregate principal
amount of $150,000,000.

“Senior Notes Documents” means, collectively, the Senior Notes Indenture, all
supplemental indentures thereto, the Senior Notes and all other material
agreements executed in connection therewith.

“Senior Notes Indebtedness” means the Indebtedness evidenced by the Senior Notes
and any Permitted Refinancings thereof.

“Senior Notes Indenture” means that certain Indenture by and between the Company
and U.S. Bank National Association, as trustee, dated as of January 31, 2007
providing for the issuance of the Senior Notes.

“Senior Notes Indenture Secured Debt Cap” means, as of any date of
determination, the maximum amount of secured Indebtedness under credit
facilities permitted to be incurred under the Senior Notes Indenture on such
date.

 

33



--------------------------------------------------------------------------------

“Single Employer Pension Plan” means any employee pension benefit plan
(excluding a Multiple Employer Plan or a Multiemployer Plan) that is maintained
or is contributed to by the Company and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Canadian
Dollars.

“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, each Subsidiary (whether now
existing or hereafter created or acquired) who is a party to the Subsidiary
Guaranty and has otherwise satisfied all of the conditions required of it under
Section 6.12.

 

34



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Consolidated, Amended and Restated Subsidiary
Guaranty Agreement of even date herewith executed by the Subsidiary Guarantors
in favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit F, as supplemented from time to time by
execution and delivery of Subsidiary Guaranty Joinder Agreements.

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Restricted Subsidiary pursuant to
Section 6.12 or otherwise.

“SunTrust” means SunTrust Bank and its successors.

“SunTrust Fee Letter” means the letter agreement, dated July 13, 2011, among the
Company, SunTrust and STRH.

“Surety” means (i) Travelers Casualty and Surety Company of America and its
successors and permitted assigns or (ii) any Person who replaces or supplements
the Person identified in clause (i) under the applicable Surety Credit Documents
as executor or procurer of bonds pursuant to such Surety Credit Documents, and
their co-sureties and reinsurers, and their respective successors and permitted
assigns.

“Surety Bond Obligations” means obligations to the issuers of surety bonds for
the account of the Company or a Subsidiary, which for all purposes herein shall
be calculated based on the estimated cost to complete the applicable projects
taking into consideration the progress made on any such projects and not the
face value or penal sum of such surety bonds.

“Surety Credit Documents” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Credit Documents contained in such
Intercreditor Agreement).

“Surety Priority Collateral” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Priority Collateral contained in such
Intercreditor Agreement).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

35



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000, as
such amount may be adjusted from time to time in accordance with this Agreement,
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

36



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed as an
“Unrestricted Subsidiary” on Part (d) of Schedule 5.13, (b) each Person that
becomes a Subsidiary of the Company after the date hereof (whether by reason of
being newly created, by acquisition or otherwise) if, at the time such Person
becomes a Subsidiary, the Company notifies the Administrative Agent that such
Person shall be an Unrestricted Subsidiary for purposes of this Agreement in
accordance with Section 6.12(i) (in which case all Investments made in such
Person by the Company or any Restricted Subsidiary in connection with its
becoming a Subsidiary shall be deemed to be Investments in an Unrestricted
Subsidiary for purposes of Section 7.02 and all arrangements between such Person
and the Company or any Restricted Subsidiary in existence at the time it becomes
an Unrestricted Subsidiary shall be subject to Section 7.08), (c) each
Subsidiary that is designated as an Unrestricted Subsidiary pursuant to
Section 6.12(i); provided that in the case of (b) and (c), such designation
shall be deemed to be an Investment on the date of such designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the Company’s
direct or indirect equity ownership percentage of the net worth of such
designated Restricted Subsidiary immediately prior to such designation (such net
worth to be calculated without regard to any guarantee provided by such
designated Restricted Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Restricted Subsidiary to the Company or any
Restricted Subsidiary immediately prior to such designation, all calculated
except as set forth in the parenthetical to clause (i), on a consolidated basis
in accordance with GAAP, and (d) each Subsidiary of an Unrestricted Subsidiary;
provided that, for the sake of clarity, (x) each Loan Party is ipso facto a
Restricted Subsidiary, (y) if any Unrestricted Subsidiary becomes a Loan Party
it shall automatically and simultaneously be deemed a Restricted Subsidiary
without any required action on behalf of the Company or any other Person and
(z) each Subsidiary shall be deemed a Restricted Subsidiary unless it shall have
been designated as an Unrestricted Subsidiary in accordance with this Agreement.

“Wholly-Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interests with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investment by
foreign nationals mandated by applicable Law) is beneficially, owned, directly
or indirectly, by such Person.

“Working Capital” means, as of any date of determination, for the Company and
its Restricted Subsidiaries on a consolidated basis, the excess (if any) of
consolidated current assets over consolidated current liabilities, in each case
as calculated in accordance with GAAP and set forth on a consolidated balance
sheet of the Company and its Restricted Subsidiaries as of such date.

 

37



--------------------------------------------------------------------------------

1.03 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

38



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP (including any change
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB or its successors) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that (i) until so amended,
(A) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (B) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP and (ii) any operating lease that
is treated as a capital lease as a result of a change in GAAP shall be treated
as an operating lease for all purposes under this Agreement.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or the
Company and its Restricted Subsidiaries, as the case may be, or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or the Company and its Restricted Subsidiaries on a
consolidated basis, as the case may be, or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary or a Restricted Subsidiary, as the case may be, as
defined herein.

1.05 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Canadian Dollars. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Canadian Dollars, such amount shall be the Canadian Dollar
Equivalent of such Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the L/C Issuer, as the case may be.

 

39



--------------------------------------------------------------------------------

1.07 Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10 Adjustments for Acquisitions and Dispositions. For each period of four
consecutive fiscal quarters ending following the date of any Acquisition or
Disposition, for purposes of determining consolidated EBITDA, Consolidated
EBITDA, Consolidated Leverage Ratio and Consolidated Interest Coverage Ratio,
the consolidated results of operations of the Company and its Restricted
Subsidiaries, the Company and its Subsidiaries or the Loan Parties, as the case
may be, shall include the results of operations of the Person or assets subject
to such Acquisition or exclude the results of operations of the Person or assets
subject to such Disposition, as the case may be, on a historical pro forma basis
to the extent information in sufficient detail concerning such historical
results of such Person or assets is reasonably available, and which amounts
shall include expected cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies projected by the Company in good
faith to result from actions with respect to which substantial steps have been,
will be, or are expected to be, taken (in the good faith determination of the
Company and evidenced by a certificate of a Responsible Officer of the Company)
within 12 months after such transaction; provided that such cost savings,
operating expense reductions, restructuring charges and expenses and
cost-savings synergies, together with any amounts included in the calculation of
Consolidated EBITDA pursuant to clause (xvi) thereof, may only be included to
the extent such charges collectively do not increase Consolidated EBITDA by more
than 5%.

ARTICLE II.

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers in Dollars from time to time, on any Business Day during the
Availability Period, in an

 

40



--------------------------------------------------------------------------------

aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment and
(iii) during any Senior Convertible Notes Preference Period, the Total
Outstandings shall not exceed the Senior Convertible Notes Preference Period
Threshold. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by telephone in the form of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the Company
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 12:00 noon (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 12:00 noon, two Business Days before the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans denominated in Dollars, the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders (if required pursuant to the definition of “Interest Period”). Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which

 

41



--------------------------------------------------------------------------------

shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) if applicable, the Designated Borrower. If the Company fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m., on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

42



--------------------------------------------------------------------------------

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in Canadian Dollars for the account of the
Company or its Restricted Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Company or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (v) the
Total Outstandings shall not exceed the Aggregate Commitments, (w) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (x) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit, (y) the
Outstanding Amount of the L/C Obligations with respect to Letters of Credit
denominated in Canadian Dollars shall not exceed the Canadian Dollar Letter of
Credit Sublimit and (z) during any Senior Convertible Notes Preference Period,
the Total Outstandings shall not exceed the Senior Convertible Notes Preference
Period Threshold. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. The Company agrees to
promptly notify the Administrative Agent of the designation of any Lender as an
L/C Issuer. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

43



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or Canadian Dollars;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

44



--------------------------------------------------------------------------------

(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their reasonable discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

45



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its reasonable discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

46



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in Canadian Dollars, the Company shall reimburse the L/C Issuer in Canadian
Dollars, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Company shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Company will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Canadian Dollars, the L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 12:00 noon on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Canadian Dollars (each such date, an “Honor Date”), the Company
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency. If the
Company fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in Canadian
Dollars) (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Company shall be deemed to have requested
a Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (which shall not be earlier than the
Business Day immediately following the date such notice is given), whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

47



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed

 

48



--------------------------------------------------------------------------------

Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

49



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
Canadian Dollars to the Company or any Subsidiary or in the relevant currency
markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of

 

50



--------------------------------------------------------------------------------

Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

51



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Bank of America Fee Letter with respect to such
Letters of Credit issued by Bank of America and with respect to such Letters of
Credit issued by any other L/C Issuer at a rate determined by the Company and
such L/C Issuer, computed on the Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at the rate specified in the Bank of America Fee Letter with respect
to Letters of Credit issued by Bank of America and with respect to Letters of
Credit issued by any other L/C Issuer at a rate separately agreed between the
Company and such L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Bank of America Fee Letter with respect to such Letters of
Credit issued by Bank of America and with respect to such Letters of Credit
issued by any other L/C Issuer at a rate determined by the Company and such L/C
Issuer, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Company, that the Company’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries and that such
issuance for the benefit of a Restricted Subsidiary constitutes an Investment by
the Company in such Restricted Subsidiary that must comply with Section 7.02.

 

52



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment and (iii) during any Senior
Convertible Notes Preference Period, the Total Outstandings shall not exceed the
Senior Convertible Notes Preference Period Threshold, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable

 

53



--------------------------------------------------------------------------------

conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative processing or
similar fees customarily charged

 

54



--------------------------------------------------------------------------------

by the Swing Line Lender in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the Swing Line Lender in accordance with banking industry rules on interbank
compensation. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

55



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 noon (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If at any time the Total Outstandings exceed an amount equal to the
Aggregate Commitments then in effect, the Borrowers shall prepay Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Aggregate Commitments then in effect.
Notwithstanding the foregoing, Cash Collateralization shall not cure or
eliminate the Company’s obligation to prepay Loans in an amount necessary such
that Total Outstandings would not exceed the Aggregate Commitments.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate

 

56



--------------------------------------------------------------------------------

amount of $1,000,000 or any whole multiple of $100,000 in excess thereof,
(iii) the Company shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Canadian Dollar
Letter of Credit Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Canadian Dollar Letter of Credit Sublimit,
the Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Company, except as otherwise provided in clause (iv) above. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.07 Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

57



--------------------------------------------------------------------------------

(iii) Upon the occurrence and during the continuation of any Event of Default
under Section 8.01(f) or (g), and upon the request of the Required Lenders while
any other Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans will not be considered when calculating
the commitment fee above.

 

58



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect

 

59



--------------------------------------------------------------------------------

of such matters, the accounts and records of the Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender to a
Borrower made through the Administrative Agent, such Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from the date such amount is made
available to such Borrower to the date of payment to the

 

60



--------------------------------------------------------------------------------

Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by such Borrower, the interest rate applicable
to Base Rate Loans. If such Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from the date such amount is distributed to it to the date
of payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly (if possible, on the same day) return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on

 

61



--------------------------------------------------------------------------------

such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Company as Borrowing Agent; Joint and Several Liability.

 

62



--------------------------------------------------------------------------------

(a) Because the operations and business activities of the Borrowers are highly
integrated and interdependent, at any particular time it is in the mutual best
interest of the Administrative Agent, the Lenders and the Borrowers for the
Company, through one or more of its Responsible Officers, to deliver all
Requests for Credit Extension and all other such notices, and to take all other
action of a Responsible Officer in this Agreement or in any other Loan Document,
whether on behalf of the Company or any other Borrower, and to determine which
of the Borrowers will directly receive the proceeds of a Loan. Each of the
Borrowers hereby directs the Administrative Agent to disburse the proceeds of
each Loan as directed by the Company through a Responsible Officer, and such
distribution will, in all circumstances, be deemed to be made to the Borrower to
which such proceeds are directed. Each Borrower hereby irrevocably designates,
appoints, authorizes and directs the Company (including each Responsible Officer
of the Company) to act on behalf of such Borrower for the purposes set forth in
this Section 2.14, and to act on behalf of such Borrower for purposes of giving
notice to the Administrative Agent of requests for Borrowings, conversions,
continuations and for otherwise giving and receiving notices and certifications
under this Agreement or any other Loan Document and otherwise for taking all
other action contemplated to be taken by the Company (including each Responsible
Officer of the Company) hereunder or under any other Loan Document. Each
Borrower further appoints the Company as its agent for any service of process.
The Administrative Agent is entitled to rely and act on the instructions of the
Company, by and through any Responsible Officer, on behalf of each Borrower.
Without limiting the provisions of Section 10.04, each Borrower covenants and
agrees to assume liability for and to protect, indemnify and hold harmless the
Administrative Agent, the Lenders, the L/C Issuer and the Swing Line Lender from
any and all liabilities, obligations, damages, penalties, claims, causes of
action, costs, charges and expenses (including reasonable attorneys’ fees),
which may be incurred by, imposed or asserted against the Administrative Agent,
any Lender, the L/C Issuer or the Swing Line Lender, howsoever arising or
incurred because of, out of or in connection with the disbursements of Loans and
Credit Extensions in accordance with this Section 2.14; provided, however, the
liability of the Borrowers pursuant to this indemnity shall not extend to any
liability, obligation, damage, penalty, claim, cause of action, cost, charge or
expense of any Person (i) determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, any Lender, the L/C Issuer or
the Swing Line Lender or (ii) result from a claim brought by any Borrower or any
other Loan Party against any Lender, the L/C Issuer or the Swing Line Lender for
breach in bad faith of such Person’s obligations hereunder or under any other
Loan Document, if such Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction; provided further that the reimbursement of fees,
charges and disbursements of counsel shall be limited to one counsel and one
local counsel and one applicable regulatory counsel and local counsel in each
relevant jurisdiction for the Persons indemnified pursuant to this
Section 2.14(a). The Company shall maintain detailed accounting and records of
all disbursements and payments made to each Borrower with respect to proceeds of
Loans. Not in any way in limitation of any other provisions set forth herein,
such books and records may be reviewed and copied by the Administrative Agent at
the Company’s expense at reasonable intervals and upon reasonable notice given
by the Administrative Agent to the Company.

 

63



--------------------------------------------------------------------------------

(b) The Company and each Designated Borrower shall be jointly and severally
liable for all Obligations. For the avoidance of doubt, each of the Borrowers
agrees and understands that it shall be jointly and severally liable for the
Obligations as described in the preceding sentence, without regard to the
identity of the Borrower in whose name any Loan is made or other Obligation is
incurred.

(c) It is the intention of the parties that with respect to each Borrower, its
obligations under Section 2.14(b) shall be absolute, unconditional and
irrevocable irrespective of, and each Borrower hereby expressly waives, to the
extent permitted by law, any defense to its Obligations under this Agreement and
all the other Loan Documents to which it is a party by reason of:

(i) any lack of legality, validity or enforceability of this Agreement, of any
of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Obligations (the Loan Documents and all such other agreements and instruments
being collectively referred to as the “Related Agreements”);

(ii) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(iii) any acceleration of the maturity of any of the Obligations (whether of
such Borrower or of any other Borrower) or of any other obligations or
liabilities of any Person under any of the Related Agreements;

(iv) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Obligations
(whether of such Borrower or of any other Borrower) or for any other obligations
or liabilities of any Person under any of the Related Agreements;

(v) any dissolution of any Borrower or any Subsidiary Guarantor or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement
into or with another entity or any transfer or disposition of any assets of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement;

(vi) any extension (including extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part;

 

64



--------------------------------------------------------------------------------

(vii) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
any of the Obligations (whether of such Borrower or of any other Borrower);

(viii) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including without
limitation any term pertaining to the payment or performance of any of the
Obligations (whether of such Borrower or of any other Borrower) or any of the
obligations or liabilities of any party to any other Related Agreement; or

(ix) any other circumstance whatsoever (with or without notice to or knowledge
of any other Borrower) which may or might in any manner or to any extent vary
the risks of such Borrower, or might otherwise constitute a legal or equitable
defense available to, or discharge of, a surety or a guarantor, including any
right to require or claim that resort be had to any Borrower or any other Loan
Party or to any collateral in respect of the Obligations.

(d) Each Borrower hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) the Secured Parties’ heretofore, now or
from time to time hereafter making Loans and otherwise loaning monies or giving
or extending credit to or for the benefit of any other Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Obligations, whether pursuant to this Agreement or the Notes or any
other Loan Document or Related Agreement or any amendments, modifications, or
supplements thereto, or replacements or extensions thereof; (ii) presentment,
demand, default, non-payment, partial payment and protest; and (iii) any other
event, condition, or occurrence described in Section 2.14(c). Each Borrower
agrees that each Secured Party may heretofore, now or at any time hereafter do
any or all of the foregoing in such manner, upon such terms and at such times as
each Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing such
Borrower from its Obligations, and each Borrower hereby consents to each and all
of the foregoing events or occurrences.

(e) The Obligations of each Borrower under this Section 2.14 are independent,
and a separate action or actions may be brought and prosecuted against any
Borrower whether action is brought against any other Borrower or whether any
other Borrower is joined in any such action or actions; and each Borrower waives
the benefit of any statute of limitations affecting its liability hereunder.

(f) Each Borrower represents and warrants that the request for joint handling of
the Loans and other Obligations made hereunder was made because (i) such
Borrower expects to derive benefit, directly or indirectly, from such
availability because the successful operation of the Borrowers is dependent on
the continued successful performance of the functions of the group and (ii) the
credit extended under this Agreement will enhance the overall financial strength
and stability of the Borrowers’ consolidated group of companies.

 

65



--------------------------------------------------------------------------------

(g) Each Borrower represents and warrants that (i) it has established adequate
means of obtaining from other Borrowers on a continuing basis financial and
other information pertaining to the business, operations and condition
(financial and otherwise) of other Borrowers and their respective property, and
(ii) it now is and hereafter will be completely familiar with the business,
operations and condition (financial and otherwise) of other Borrowers, and their
property. Each Borrower hereby waives and relinquishes any duty on the part of
any Secured Party to disclose to such Borrower any matter, fact or thing
relating to the business, operations or condition (financial or otherwise) of
other Borrowers, or the property of other Borrowers, whether now or hereafter
known by such Secured Party during the life of this Agreement.

(h) Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, each Borrower waives
any right to assert against any Secured Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of its Obligations, any defense
(legal or equitable) or other claim which such Borrower may now or at any time
hereafter have against any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Borrower.

(i) Each Borrower hereby unconditionally subordinates all present and future
debts, liabilities or obligations now or hereafter owing to such Borrower (a) of
any other Borrower, to the payment in full of the Obligations, and (b) of each
other Person now or hereafter constituting a Loan Party, to the payment in full
of the obligations of such Loan Party owing to any Secured Party and arising
under the Loan Documents or any Secured Cash Management Agreement or Secured
Hedge Agreement. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Obligations or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Borrower as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Borrower.

2.15 Increase in Commitments.

(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Lenders), at any time after the Closing Date, the Company
may request additional Commitments (each an “Additional Commitment” and all of
them, collectively, the “Additional Commitments”); provided that (x) after
giving effect to any such addition, the aggregate amount of Additional
Commitments that have been added pursuant to this Section 2.15 shall not exceed
$200,000,000, and (y) any such addition shall be in an aggregate amount of not
less than $25,000,000 or any whole multiple of $5,000,000 in excess thereof or,
if less, the entire remaining amount by which Commitments may be increased
pursuant to this Section. Any loans made in respect of any such Additional
Commitments (the “Additional Loans”) may be made, at the option of the Company,
by either (i) increasing the Commitments (an “Increased Commitment”), or
(ii) creating a new tranche of term loans (an “Additional Loan Tranche”).

 

66



--------------------------------------------------------------------------------

(b) Ranking and Other Provisions. The Additional Loans (i) shall rank either
pari passu or junior in right of payment and shall rank either pari passu or
junior in respect of lien priority as to the Collateral with the outstanding
Loans (and any such Additional Loans made pursuant to an Additional Loan Tranche
which is junior in right of payment and/or in respect of lien priority as to the
Collateral shall have customary second lien, subordination, standstill and other
provisions reasonably acceptable to the Administrative Agent), (ii) shall have a
weighted average life and contain terms as to prepayments and amortization that
are reasonably acceptable to the Administrative Agent, (iii) shall not mature
earlier than the Maturity Date, (iv) shall not contain additional or different
covenants or financial covenants which are more restrictive than the covenants
in the Loan Documents at the time of the incurrence of such Additional
Commitments unless either such covenants benefit all of the Lenders or are
otherwise consented to by the Required Lenders (such consent not to be
unreasonably withheld or delayed) and (v) except as set forth herein, shall have
such terms (including pricing) as may be agreed by the Borrower and the Lenders
providing such Additional Loans; provided that (i) with respect to Additional
Loan Tranches ranking pari passu in right of security with the Commitments, if
the initial yield on the term loans made under such Additional Loan Tranches (as
determined by the Administrative Agent to be equal to the sum of (x) the margin
above the Eurodollar Rate on such term loans, (y) if such term loans are
initially made at a discount or the Lender making the same receive an upfront
fee (other than any customary arrangement or similar fees that are paid to the
arranger of such term loans in its capacity as such) directly or indirectly from
the Company or any of its Subsidiaries (the amount of such discount of fee,
expressed as a percentage of such term loans, being referred to herein as
“Incremental OID”), the amount of such Incremental OID divided by the lesser of
(A) the average life to maturity of such term loans and (B) four, and (z) the
greater of (A) any amount by which the minimum Eurodollar Rate applicable to
such term loans exceeds the minimum Eurodollar Rate then applicable to the
Commitments, and (B) any amount by which the minimum Base Rate applicable to
such term loans exceeds the minimum Base Rate applicable to the Commitments
exceeds the sum of (1) the Applicable Rate then in effect for Eurodollar Loans
and (2) the upfront fees with respect to the Commitments paid on the Closing
Date divided by four, by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Incremental Yield
Differential”), then the Applicable Rate then in effect for Commitments shall
automatically be increased by the Incremental Yield Differential, effective upon
the creation of such Additional Loan Tranche and (ii) with respect to Increased
Commitments, if the initial yield on such Increased Commitments (as determined
by the Administrative Agent to be equal to the sum of (x) the margin above the
Eurodollar Rate on such Increased Commitments, (y) if such Increased Commitments
are initially made at a discount or the Lender making the same receive an
upfront fee (other than any customary arrangement or similar fees that are paid
to the arranger of such Increased Commitments in its capacity as such) directly
or indirectly from the Company or any of its Subsidiaries, the amount of such
Incremental

 

67



--------------------------------------------------------------------------------

OID divided by the lesser of (A) the average life to maturity of such Increased
Commitments and (B) four, and (z) the greater of (A) any amount by which the
minimum Eurodollar Rate applicable to such Increased Commitments exceeds the
minimum Eurodollar Rate then applicable to the Commitments, and (B) any amount
by which the minimum Base Rate applicable to such Increased Commitments exceeds
the minimum Base Rate applicable to the Commitments exceeds the sum of (1) the
Applicable Rate then in effect for Eurodollar Loans and (2) the upfront fees
with respect to the Commitments paid on the Closing Date divided by four, by any
amount, then the Applicable Rate then in effect for Commitments shall
automatically be increased by such amount, effective upon the making of the
Increased Commitments.

(c) Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Loans (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution that is an
Eligible Assignee (any such bank or other financial institution, together with
any existing Lenders making any Additional Loans, the “Additional Lenders”), in
each case on terms permitted in this Section and otherwise on terms reasonably
acceptable to the Administrative Agent. At the time of the sending of such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each existing Lender shall be afforded an
opportunity, but shall not be obligated to provide any Additional Loans, unless
it so agrees. Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide an Additional Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to provide an Additional
Commitment. The Administrative Agent shall notify the Company and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Additional Commitments Amendment. Commitments in respect of any Additional
Commitments shall become Commitments under this Agreement pursuant to an
amendment (an “Additional Commitments Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, the other Loan
Parties, each Additional Lender and the Administrative Agent. An Additional
Commitments Amendment may, without the consent of any other Lenders, effect such
technical amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section, so long as not materially adverse to the existing Lenders. Upon
execution, the Administrative Agent shall provide a copy of any Additional
Commitments Amendment to all Lenders. No Additional Commitments shall increase
the Canadian Dollar Letter of Credit Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit without the written consent of the Required Lenders and
the L/C Issuer or the

 

68



--------------------------------------------------------------------------------

Swing Line Lender, as applicable, except that, in connection with any Additional
Commitments made pursuant to clause (i) of the last sentence of Section 2.15(a),
the Letter of Credit Sublimit and/or the Swing Line Sublimit may be increased
proportionally (or by a lesser amount) with the written consent of the L/C
Issuer or the Swing Line Lender, as applicable, without the requirement of any
consent from any other Lender.

(e) Effective Date and Allocations. If any Additional Commitments are added in
accordance with this Section 2.15, the Administrative Agent and the Company
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocation of such addition. The Administrative Agent shall
promptly notify the Company and the Additional Lenders of the final allocation
of such addition and the Additional Commitments Effective Date.

(f) Conditions to Effectiveness of Increase. The effectiveness of any Additional
Commitments Amendment shall be subject to the Administrative Agent’s receipt of
each of the following (each in form and substance reasonably satisfactory to the
Administrative Agent): (i) the applicable Additional Commitments Amendment;
(ii) a certificate of each Loan Party signed by a Responsible Officer of such
Loan Party certifying and attaching the resolutions adopted by the board of
directors or other equivalent governing body of such Loan Party approving or
consenting to the Additional Commitments Amendment and the Additional
Commitments provided thereby, and in the case of each Borrower, certifying that,
before and after giving effect to the Additional Commitments Amendment and the
Additional Commitments provided thereby, (A) the representations and warranties
contained in Article V of each Borrower and each other Loan Party contained in
each other Loan Document are true and correct in all material respects on and as
of such Additional Commitments Effective Date, except that (1) if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects, (2) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (except that if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true and correct in all respects as of such earlier date) and (3) for purposes
of this Section 2.15, the representations and warranties contained in
subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01, and (B) no Default exists or will result from the Additional
Loans or from the application of the proceeds thereof; and (iii) a favorable
opinion of counsel for the Loan Parties, to the extent requested by the
Administrative Agent, addressed to the Administrative Agent and the Lenders
(including the Additional Lenders) and in form and substance reasonably
satisfactory to the Administrative Agent. The Borrowers shall prepay any
Committed Loans outstanding on the Additional Commitments Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section and the Borrowers may use advances from the Lenders having
new or increased commitments for such prepayment.

 

69



--------------------------------------------------------------------------------

(g) Effect of Additional Commitments Amendment. On each Additional Commitments
Effective Date, each Lender or Eligible Assignee which is providing an
Additional Commitment (i) shall become a “Lender” for all purposes of this
Agreement and the other Loan Documents and (ii) shall have an Additional
Commitment which shall become a “Commitment” hereunder. Each Additional Loan
made pursuant to such Additional Commitment shall be a “Loan” for all purposes
of this Agreement and the other Loan Documents.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. (i) Upon the request of the Administrative
Agent or the L/C Issuer (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
within one Business Day of receipt of such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

(ii) At any time that there shall exist a Defaulting Lender, upon the request of
the Administrative Agent, the L/C Issuer or the Swing Line Lender, the Company
shall, within one Business Day of receipt of such request, deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(iii) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations with respect to Letters of
Credit denominated in Canadian Dollars at such time exceeds 105% of the Canadian
Dollar Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall Cash Collateralize such L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Canadian
Dollar Letter of Credit Sublimit then in effect.

(iv) In addition, during any Senior Convertible Notes Preference Period, the
Company may Cash Collateralize the Obligations in order to increase the Senior
Convertible Notes Preference Period Threshold during such period.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America. The cash (together with any interest
accrued thereon) held in such cash collateral account may be invested, in the
Administrative Agent’s

 

70



--------------------------------------------------------------------------------

reasonable discretion, in Cash Equivalents. The Company, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) (i) in the case of Cash Collateral (other than Senior Convertible
Notes Cash Collateral), the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender) and (ii) in the case of Senior Convertible Notes Cash Collateral, the
Administrative Agent, for the benefit of the Secured Parties, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby (including by reason of exchange rate fluctuations), the Company
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral (other than Senior Convertible Notes Cash
Collateral) provided under any of this Section 2.16 or Sections 2.03, 2.04,
2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line Loans shall be
held and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein
and (ii) Senior Convertible Notes Cash Collateral in respect of the Obligations
shall be held and applied to the satisfaction of the Obligations in accordance
with Section 8.03.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations and (z) that no
release of Cash Collateral pursuant to this subsection (d) shall impair the Lien
on such Cash Collateral arising under any Collateral Document. Senior
Convertibles Notes Cash Collateral (or the appropriate portion thereof) shall be
released (i) promptly following full and final payment of all

 

71



--------------------------------------------------------------------------------

Senior Convertible Notes Indebtedness or, to the extent the Company elects to
have the Administrative Agent make the full and final payment of the Senior
Convertible Notes Indebtedness using proceeds of Loans and/or the Senior
Convertible Notes Cash Collateral, simultaneously with such payment or
(ii) promptly following the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided, however, (x) that Senior
Convertibles Notes Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and may be applied in accordance with Section 8.03), (y) the Person providing
Senior Convertible Notes Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Senior Convertible Notes Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations and (z) that no release of Senior Convertibles
Cash Collateral pursuant to this subsection (d) shall impair the Lien on such
Cash Collateral arising under any Collateral Document.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, without in any way
limiting the Loan Parties’ rights against such Lender, until such time as that
Lender is no longer a Defaulting Lender, to the extent permitted by applicable
Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result

 

72



--------------------------------------------------------------------------------

of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of

 

73



--------------------------------------------------------------------------------

Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without deduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Company
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from any payment, then (A) the Administrative
Agent (acting on its own behalf and on behalf of such Borrower) shall withhold
or make such deductions as are determined by the Administrative Agent and the
Company to be required based upon the information and documentation they have
received pursuant to subsection (e) below, (B) the Administrative Agent (acting
on its own behalf and on behalf of such Borrower) shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

74



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above:

(i) (A) Each Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable out of pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.

(B) Each Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 30 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection.

(C) A certificate prepared in good faith as to the amount of any such payment or
liability delivered to the Company on behalf of the relevant Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for any Borrower or the Administrative
Agent) incurred by or asserted against any Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

75



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Company on behalf of any Borrower
or upon the request by the Administrative Agent, as the case may be, after any
payment of Taxes by such Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Company on behalf
of such Borrower shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Company on behalf of such Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender and the L/C Issuer shall deliver to the Company and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
Taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s or the L/C Issuer’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender or the L/C Issuer by the respective Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s or the L/C Issuer’s status for
withholding Tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing,

(A) The L/C Issuer and any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient), on or before the date it becomes a party to this Agreement, executed
originals of Internal Revenue Service Form W-9, or any subsequent versions
thereof or successors thereto, or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

76



--------------------------------------------------------------------------------

(B) Each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of any Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent versions thereof or successors thereto,

(III) executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent versions thereof or successors thereto, and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of such Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, or

(V) to the extent a Foreign Lender is not the beneficial owner with respect to
an interest in any Loan, executed originals of Internal Revenue Service Form
W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue
Service Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of any Borrower

 

77



--------------------------------------------------------------------------------

or the Administrative Agent) executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) The L/C Issuer and each Lender shall promptly (A) notify the Company and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender.

(iv) If any payment made pursuant to this Agreement to any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation under this Agreement would be subject to U.S. Federal withholding Tax
imposed by FATCA if such recipient were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), each such Lender, the L/C Issuer or other
recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (v), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender, the L/C Issuer and any other recipient of any payment to be made by
or on account of any obligation under this Agreement agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update and deliver to the Company and Administrative
Agent such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been

 

78



--------------------------------------------------------------------------------

indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, any
Lender or the L/C Issuer be required to pay any amount to any Borrower pursuant
to this subsection the payment of which would place Administrative Agent, any
Lender or the L/C Issuer in a less favorable net after-Tax position than such
Person would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Borrower or any other Person.

(g) Survival of Section 3.01. The agreements in this Section 3.01 shall survive
the resignation and/or the replacement of the Administrative Agent, and any
assignment of its rights by, or the replacement of a Lender or the L/C Issuer,
the termination of the Aggregate Commitments, and the repayment, satisfaction or
discharge of all other Obligations.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank eurodollar market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Committed Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
such Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on

 

79



--------------------------------------------------------------------------------

which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders reasonably determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified

 

80



--------------------------------------------------------------------------------

Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or

 

81



--------------------------------------------------------------------------------

the L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the L/C Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, which shall be due and payable on each date on which interest is
payable on such Loan; provided the Company shall have received at least 10
Business Days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 Business
Days prior to the relevant Interest Payment Date, such additional costs shall be
due and payable 10 Business Days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in Canadian Dollars on its
scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;

 

82



--------------------------------------------------------------------------------

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

83



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (including “PDF” and “TIFF” files)
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Subsidiary Guaranty, the
Security Agreement, the Pledge Agreement, and the Business Interruption
Insurance Assignment, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;

(iii) [Reserved];

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi) a favorable opinion of Fried, Frank, Harris, Shriver and Jacobson LLP,
counsel to the Loan Parties, and such local counsel to the Loan Parties as the
Administrative Agent shall request, in each case addressed to the Administrative
Agent, each Lender and the L/C Issuer, as to the matters set forth in Exhibit J
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

 

84



--------------------------------------------------------------------------------

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (C) a
calculation of the Senior Notes Indenture Secured Debt Cap as of the Closing
Date, (D) that the Loan Party EBITDA for the period of four consecutive fiscal
quarters of the Company ending June 30, 2011 represents at least 80% of Adjusted
Consolidated EBITDA for such period (including the amount and percentage of
Adjusted Consolidated EBITDA contributed by each Loan Party for such period) and
(E) that there is no Subsidiary that would constitute a Material Subsidiary as
of the end of the period of four consecutive fiscal quarters of the Company
ending June 30, 2011 that is not a Loan Party as of the Closing Date.

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on June 30, 2011, signed by a Responsible Officer
of the Company;

(x) a certified copy of the Indemnity Agreement and all amendments or
modifications thereto;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;

(xii) Uniform Commercial Code financing statements (including amendments to
existing financing statements) suitable in form and substance for filing in all
places required by applicable law to perfect the Liens of the Administrative
Agent under the Collateral Documents as a first priority (subject to Liens
permitted by Section 7.01) Lien as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be reasonably necessary or
desirable under applicable law to perfect the Liens of the Administrative Agent
under such Collateral Documents as a first priority Lien in and to such other
Collateral as the Administrative Agent may require including the delivery by the
Loan Parties of all certificates evidencing pledged interests, accompanied in
each case by duly executed stock powers (or other appropriate transfer
documents) in blank affixed thereto;

(xiii) Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent in its reasonable discretion; and

 

85



--------------------------------------------------------------------------------

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Lenders
reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
in reasonable detail at least 2 Business Days prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent and provided further that the Company
shall not be required under this clause (c) to pay the fees and expenses of
(i) more than one principal outside counsel for the Administrative Agent,
(ii) more than one outside counsel acting as regulatory counsel for the
Administrative Agent or (iii) more than a single local counsel for the
Administrative Agent in any relevant jurisdiction as reasonably determined by
the Administrative Agent (and which may include a single local counsel acting in
multiple jurisdictions)).

(d) All Lenders and Existing Lenders who elect not to become Lenders under this
Agreement shall have entered into such assignment and assumption agreements and
other documentation as the Arrangers and the Administrative Agent may require to
effectuate the closing of this Agreement by amendment and restatement of the
Existing Agreement.

(e) The Lenders shall have completed a due diligence investigation of the
Company and its Subsidiaries in scope, and with results, reasonably satisfactory
to the Lenders (including a due diligence review of the Senior Notes Indenture
and the Senior Convertible Notes Indenture and satisfaction with the capital
structure of the Company and the ability of the Company under such documents to
enter into the Loan Documents) and shall have been given such access to the
management records, books of account, contracts and properties of the Company
and its Subsidiaries and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as they shall
have reasonably requested.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

86



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) each Borrower contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (A) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects, (B) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except that if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects as of such
earlier date), and (C) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Letter of Credit to be denominated in Canadian Dollars,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the L/C Issuer
would make it impracticable for such Letter of Credit to be denominated in
Canadian Dollars.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

87



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b) or (c), to
the extent that could not reasonably be expected to have a Material Adverse
Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect or (b) the
filing of Uniform Commercial Code financing statements and the recording of
Mortgages pursuant to the Loan Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
equitable principles relating to or limiting creditors’ rights generally or by
bankruptcy, insolvency, reorganization, moratorium or similar laws.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

 

88



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated June 30, 2011, and the related consolidated statement of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for Taxes, material commitments and Indebtedness.

(c) Any Reconciliations delivered with respect to the financial statements
described in clauses (a) and (b) above (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of the financial statements described in clause (b), to the
absence of footnotes and to normal year-end audit adjustments.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Restricted Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance (it being understood that projected financial information is as to
future events and are not to be viewed as facts, projected financial information
is subject to significant uncertainties and contingencies, many of which are
beyond the control of the Company and its Restricted Subsidiaries, that no
assurance can be given that any particular projected financial information will
be realized and that actual results during the period or periods covered by any
of such projected financial information may differ significantly from the
projected results and such differences may be material).

 

89



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Restricted Subsidiaries or against any of their
respective properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither the Company nor any of its Restricted Subsidiaries is
in default under or with respect to (a) any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (b) any Senior Notes Document or Senior Convertible
Notes Document (including the Senior Notes Indenture Secured Debt Cap). No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) The Company and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of the Company and each of its Restricted Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of the Company or
such Restricted Subsidiary subject thereto. The property of the Company and each
of its Restricted Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by the Company and each of its Restricted Subsidiaries, showing
as of the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof. The Company and
each of its Restricted Subsidiaries has good, marketable and insurable fee
simple title to the real property owned by the Company or such Restricted
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.

(d)(i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases
of real property with an annual rental expense exceeding $100,000 under which
the Company or any of its Restricted Subsidiaries is the lessee, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which the Company or any of its Restricted Subsidiaries
is the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

 

90



--------------------------------------------------------------------------------

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by the Company or any of its Restricted Subsidiaries on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance. The Company has reasonably concluded that
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Restricted Subsidiary operates and as otherwise required by
the applicable provisions of this Agreement or any Collateral Document.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material Tax returns and reports required to be filed, and have paid all
Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment in writing against the Company or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect. Neither the Company nor any
Restricted Subsidiary is party to any Tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service, or is entitled
to rely upon an opinion letter or advisory opinion issued by the Internal
Revenue Service with respect to a prototype plan document, to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from Federal income Tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.

 

91



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) Other than those listed on Schedule 5.12(c) hereto, no ERISA Event has
occurred, and neither the Company nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Company and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Single Employer Pension Plan (and to the actual
knowledge of the Company and its ERISA Affiliates, in respect of each
Multiemployer Plan and Multiple Employer Plan) and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained with respect to any Single Employer Pension Plan (and to the actual
knowledge of the Company and its ERISA Affiliate, with respect to any
Multiemployer Plan and Multiple Employer Plan); (iii) as of the most recent
valuation date for any Single Employer Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except to the extent that the failure to comply with such law or such terms
could not reasonably be expected to have a Material Adverse Effect;

 

92



--------------------------------------------------------------------------------

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except to the extent that
such insufficiency could not reasonably be expected to have a Material Adverse
Effect; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
to the extent that such failure to register or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Persons in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
Liens permitted by Section 7.01(c). As of the Closing Date, the Company has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued and are fully paid and
nonassessable. Unissued Equity Interests in the Company in an amount sufficient
for the complete conversion of the Senior Convertible Notes have been
authorized. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties as of the Closing Date, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. Set forth on Part (d) of Schedule 5.13 is a
complete and accurate list of all Restricted Subsidiaries (other than Loan
Parties) and all Unrestricted Subsidiaries as of the Closing Date. The copy of
the charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(v) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

93



--------------------------------------------------------------------------------

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other written information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole and in the light of the circumstances under
which they were made, not misleading; provided that, for the avoidance of doubt,
no actual or purported oral statement shall be deemed to modify or qualify any
written statement and provided further that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that projected financial information is as to future events and
are not to be viewed as facts, projected financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrowers, that no assurance can be given that any particular
projected financial information will be realized and that actual results during
the period or periods covered by any of such projected financial information may
differ significantly from the projected results and such differences may be
material).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company and each Designated
Borrower is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. To the best knowledge of the Company
and except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) the Company and its Restricted Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person and (ii) no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Restricted Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

5.19 Solvency. The Company is, together with its Restricted Subsidiaries on a
consolidated basis, Solvent, and the Loan Parties are, on a consolidated basis,
Solvent.

5.20 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any Restricted Subsidiary are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.21 Labor Matters. Except as specifically disclosed on Schedule 5.21, there are
no collective bargaining agreements or Multiemployer Plans covering the
employees of the Company or any of its Restricted Subsidiaries as of the Closing
Date and neither the Company nor any of its Restricted Subsidiaries has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.

5.22 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

5.23 Anti-Terrorism Laws.

(a) Neither any Borrower nor any of its Affiliates is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(b) Neither any Borrower nor any of its Affiliates is any of the following (each
a “Blocked Person”): (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a Person with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224; (v) a Person
that is named as a “specially designated national” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list; (vi) a Person who is affiliated with a Person
listed above; or (vii) an agency of the government of, an organization directly
or indirectly controlled by, or a Person resident in, a country on any official
list maintained by OFAC.

 

95



--------------------------------------------------------------------------------

(c) Neither any Borrower nor any of its Affiliates (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, (ii) has any of its assets in a
Blocked Person, (iii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, or (iv) derives any of its operating income from investments in or
transactions with a Blocked Person.

5.24 Excluded Subsidiaries. None of the Excluded Subsidiaries is currently
engaged in any business activity or owns any assets, except as set forth on
Schedule 6.12(f).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier, 15 days after the date required to
be filed with the SEC (giving effect to any extension permitted by the SEC so
long as the Company provides the Administrative Agent, prior to the date of any
such extension, with a reasonably detailed written explanation of its reason for
seeking such extension)), (i) a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, (ii) to the extent there are any Unrestricted Subsidiaries as of the
end of such fiscal year, a Reconciliation with respect to each of the financial
statements described in the foregoing clause (i), all in reasonable detail, such
consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (iii) a report summarizing
contracts in progress as at the end of such fiscal year;

 

96



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, 5 days after the date required to be filed with the SEC (giving effect
to any extension permitted by the SEC so long as the Company provides the
Administrative Agent, prior to the date of any such extension, with a reasonably
detailed written explanation of its reason for seeking such extension)), (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statement of income or
operations for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, and the related consolidated statement of changes in
shareholders’ equity, and cash flows for the portion of the Company’s fiscal
year then ended, in each case setting forth in each case in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, (ii) to the extent there are any
Unrestricted Subsidiaries as of the end of such fiscal quarter, a Reconciliation
with respect to each of the financial statements described in the foregoing
clause (i), all in reasonable detail, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Restricted Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and
(iii) a report summarizing contracts in progress as at the end of such fiscal
quarter; and

(c) as soon as available, but in any event no later than the January 31
immediately following the end of each fiscal year of the Company, forecasts
prepared by management of the Company of consolidated balance sheets and
statements of income or operations and cash flows of the Company and its
Restricted Subsidiaries on a quarterly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

97



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Restricted Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary pursuant to the terms of any indenture, loan or credit or
similar agreement, in each case, evidencing Indebtedness in excess of
$25,000,000 (including, without limitation, copies of all material notices and
other information delivered to or received from the Surety) and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by the Company or any Restricted Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Restricted Subsidiary;

(f) if during any fiscal quarter of any fiscal year of the Company the average
Total Outstandings exceeded $200,000,000, as soon as available, but in any event
within 30 days after the end of such fiscal quarter, a certificate of a
Responsible Officer of the Company substantially in the form of Exhibit L
setting forth a calculation of the Senior Notes Indenture Secured Debt Cap as of
the end of such fiscal quarter;

(g) if during any calendar month the average Total Outstandings exceeded
$200,000,000 and as of the end of such month the Aggregate Commitments exceeded
the Senior Notes Indenture Secured Debt Cap, as soon as available, but in any
event within 30 days after the Administrative Agent’s request therefor, a
certificate of a Responsible Officer of the Company substantially in the form of
Exhibit L setting forth a calculation of the Senior Notes Indenture Secured Debt
Cap as of the end of such calendar month;

 

98



--------------------------------------------------------------------------------

(h) for so long as any Senior Convertible Note remains outstanding, on the
Business Day closest to the date which is six (6) months prior to any Senior
Convertible Notes Maturity Date and within 15 Business Days of the end of each
calendar month prior to the date that is 92 days prior to any Senior Convertible
Notes Maturity Date, a certificate of a Responsible Officer of the Company
substantially in the form of Exhibit I setting forth a calculation of the
Remaining Liquidity as of such date; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Company shall deliver paper copies
or soft copies (i.e. by electronic mail) of such documents to the Administrative
Agent or any Lender upon its request to the Company to deliver such paper copies
or soft copies. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, such Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to such Borrower or
its securities for purposes of United

 

99



--------------------------------------------------------------------------------

States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.

6.03 Notices. Reasonably promptly (and in any event within 5 Business Days)
after any Loan Party obtains knowledge thereof notify the Administrative Agent
and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including a Material Adverse Effect that has
resulted, or could reasonably be expected to result, from (i) a breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Restricted Subsidiary, including any
determination by the Company referred to in Section 2.10(b);

(e) of any default under any Senior Notes Document or any Senior Convertible
Notes Document; and

(f) of the addition of any Restricted Subsidiary as an Indemnitor under the
Indemnity Agreement and of the occurrence of (i) any Default under and as
defined in the Indemnity Agreement or (ii) of any fact, condition or event that
only with the giving of notice or the passage of time or both, would become a
Default under and as defined in the Indemnity Agreement.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Each notice pursuant to
Section 6.03(f)) shall describe with particularity any and all provisions of any
Surety Credit Documents that have been breached.

 

100



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (a) all Federal income, state income and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; and (b) all lawful
material claims which, if unpaid, would by law become a Lien upon its property.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05, except to the extent a failure to maintain good standing
could not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, (a) insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance and otherwise in compliance with any applicable provisions of
any Collateral Document (it being understood that such insurance shall include
Federal flood insurance for all real property constituting Collateral that is
located in a flood hazard area) and (b) business interruption insurance in an
amount not less than $3,000,000 per occurrence and providing for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect; provided that the Company and its Subsidiaries shall comply with all
Laws, orders, writs, injunctions and decrees described in Section 5.23 in all
respects.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.

 

101



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours, upon
reasonable advance notice to the Company and to permit the Administrative Agent
to access property to conduct an environmental assessment or request an
environmental questionnaire if an Event of Default has occurred or the
Administrative Agent has a reasonable basis to believe that a material
environmental liability exists; provided, however, that (a) representatives and
independent contractors of each Lender may accompany the representatives and
independent contractors of the Administrative Agent on each such visit and
inspection and participate therein, but at such Lender’s own expense, (b) unless
an Event of Default exists, only one such visit, inspection, examination or
discussion may be conducted per fiscal year and (c) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing as often
as may be reasonably desired at the expense of the Company at any time during
normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) for working
capital, Capital Expenditures permitted by Section 7.12 and other general
corporate purposes not in contravention of any Law or of any Loan Document,
(b) to finance Permitted Acquisitions and (c) to repay, prepay, redeem or
repurchase the Senior Notes Indebtedness, any Senior Convertible Notes
Indebtedness or any Indebtedness to the extent that such repayment, prepayment,
redemption or repurchase is permitted by Section 7.15.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) The Company will, and will cause each Subsidiary that is or is required to
be a Loan Party to, from time to time, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent on behalf of the Secured Parties shall have
received currently effective duly executed Collateral Documents pledging and
granting security interests or other Liens acceptable to the Administrative
Agent on substantially all of the assets of each Loan Party, whether now owned
or hereafter acquired, including: (i) all Equity Interests of any Subsidiary
(limited, in the case of each entity that is a CFC (which shall include for this
purpose any Domestic Subsidiary substantially all of the assets of which consist
of Equity Interests in one or more entities that are CFCs), to a pledge of 66%
of the voting Equity Interests of each such first-tier Foreign Subsidiary to the
extent the pledge of any greater percentage would result in adverse Tax
consequences to the Company); (ii) all Indebtedness of the Company or any
Subsidiary to any Loan Party; (iii) all of the other present and future property
and assets, real and personal, of each Loan Party, including, but not limited
to, machinery and equipment, inventory and other goods, accounts receivable,
owned real estate, leaseholds, fixtures, bank accounts, general intangibles,
financial assets, investment property, license rights, patents, trademarks,
tradenames, copyrights, chattel paper, insurance proceeds, contract rights,
hedge agreements, documents, instruments, indemnification rights, Tax refunds
and cash; and (iv) all proceeds and products of the property and assets
described in clauses (i) through (iii) above (each term used in this sentence
that is defined in Article 9 of the UCC shall have the meaning therein defined),
but excluding all Excluded Assets.

 

102



--------------------------------------------------------------------------------

(b) The security interests and Liens referenced in the foregoing subsection
(a) shall be evidenced by and subject to the terms of (i) the Collateral
Documents executed on the Closing Date, and (ii) such other security agreements,
pledge agreements, deeds of trust, mortgages or other documents as the
Administrative Agent shall reasonably require, all in form and substance
reasonably satisfactory to the Administrative Agent; provided that under no
circumstances shall any Loan Party be required to take any actions with respect
to real property that is not Material Real Property.

(c) Each of the Collateral Documents shall (i) constitute valid and enforceable
perfected security interests and mortgages superior to and prior to the rights
of all third Persons (other than Liens permitted pursuant to Section 7.01,
except Section 7.01(n)) and shall be subject to no Liens (other than Liens
permitted pursuant to Section 7.01), and (ii) be duly recorded or filed (or
memoranda or other appropriate record thereof recorded or filed) in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant thereto and, in each case, all Taxes, fees and other charges payable in
connection therewith shall be paid in full by the Company; provided that no
perfection actions will be required with respect to any Collateral for which the
cost of perfecting a security interest in such Collateral exceeds the practical
benefit to the Secured Parties as reasonably determined in good faith by the
Administrative Agent (it being acknowledged that no Loan Party shall be required
to (i) record the Administrative Agent’s Lien on the certificate of title with
respect to any motor vehicles, trailers, mobile homes, manufactured homes, boats
or rolling stock that constitute Collateral to the extent any such Collateral
has a fair market value of less than $25,000, (ii) take any perfection actions
with respect to letter of credit rights or commercial tort claims that
constitute Collateral, in either case to the extent any such Collateral is in an
individual amount of less than $250,000 and (iii) take any perfection actions
with respect to real property that is not Material Real Property). For the
avoidance of doubt, a discretionary waiver by the Administrative Agent of any
perfection requirements under this clause (c) shall have no effect on any
determination with respect to which Subsidiaries must or may be Loan Parties,
Restricted Subsidiaries or Unrestricted Subsidiaries pursuant to clauses
(d) through (i) of this Section 6.12.

(d) Subject to the proviso at the end of this clause (d), if any Person becomes
(I) a Restricted Subsidiary (other than an Immaterial Subsidiary), whether upon
formation or acquisition or upon the Company’s re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, or (II) a Material
Subsidiary, the Company will (x) promptly notify the Administrative Agent
thereof and, (y) as soon as practicable but in any event within 60 days of such
Person becoming such a Restricted Subsidiary or Material Subsidiary (or, such
longer period not to exceed 90 days as approved by the Administrative Agent in
its sole discretion), deliver or cause to be delivered to the Administrative
Agent each of the following documents (collectively, the “Subsidiary Guarantor
Deliverables”):

(i) a Subsidiary Guaranty Joinder Agreement duly executed by such Subsidiary;

 

103



--------------------------------------------------------------------------------

(ii) a Security Joinder Agreement duly executed by such Subsidiary (with all
schedules thereto appropriately completed);

(iii) to the extent required to grant the security interest described in
Section 6.12(a)(i), (A) a Pledge Joinder Agreement duly executed by such
Subsidiary with respect to any Equity Interests it owns in any Subsidiary (with
all schedules thereto appropriately completed), (B) a Pledge Joinder Agreement
or Pledge Agreement Supplement, as appropriate, duly executed by each Loan Party
that owns any Equity Interest in such Subsidiary (with all schedules thereto
appropriately completed), and (C) to the extent any of such Equity Interests
constitutes a security under Article 8 of the Uniform Commercial Code, (x) the
certificates representing such Equity Interests and (y) duly executed, undated
stock powers or other appropriate powers of assignment in blank affixed thereto;

(iv) Mortgages with respect to such Subsidiary’s Material Real Property duly
executed by such Subsidiary, together with such Real Estate Support Documents
prepared or customarily prepared in connection with such Mortgages as the
Administrative Agent may reasonably request;

(v) Uniform Commercial Code financing statements naming such Subsidiary as
“Debtor” and naming the Administrative Agent as “Secured Party”, in form,
substance and number sufficient in the opinion of the Administrative Agent and
its special counsel to be filed in all Uniform Commercial Code filing offices
and in all jurisdictions in which filing is necessary or advisable to perfect in
favor of the Administrative Agent the Liens on the Collateral conferred under
the Collateral Documents to the extent such Liens may be perfected by Uniform
Commercial Code filings;

(vi) current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the local equivalent) of such
Subsidiary, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to such Subsidiary, the Loan
Documents or the transactions contemplated thereby;

(vii) an acknowledgment to the Intercreditor Agreement duly executed by such
Subsidiary; and

(viii) if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this Section 6.12(d)
substantially similar in form and substance to the opinion of counsel delivered
on the Closing Date pursuant to Section 4.01 (a)(vi);

 

104



--------------------------------------------------------------------------------

provided, however, that so long as the 80% Guaranty Threshold is otherwise
satisfied without such Subsidiary becoming a Loan Party, and either (x) (A) such
Subsidiary is a Foreign Subsidiary or a Domestic Subsidiary substantially all of
the assets of which consist of Equity Interests in one or more entities that are
CFCs and (B) and the execution of such agreement would result in an adverse Tax
consequence to the Company or (y) such Subsidiary is a not a Wholly-Owned
Restricted Subsidiary, then, the Company may elect not to join such Subsidiary
as a Loan Party and the Subsidiary Guarantor Deliverables will not be required
with respect to such Subsidiary, in each case unless and until such time as such
Subsidiary becomes or is otherwise required to become a Loan Party in accordance
with Section 6.12(e).

(e)(i) Notwithstanding the foregoing (but subject to the exception in
Section 6.12(e)(ii) below and Section 6.12(g)), if as of the end of any period
of four consecutive fiscal quarters of the Company, the Loan Party EBITDA for
such period does not represent at least 80% of the Adjusted Consolidated EBITDA
for such period (the “80% Guaranty Threshold”), then the Company shall
(A) promptly notify the Administrative Agent that the 80% Guaranty Threshold is
not satisfied and (B) as soon as practicable but in any event, within 60 days
after the delivery of the Compliance Certificate for such period pursuant to
Section 6.02(a) (or such longer period not to exceed 90 days as approved by the
Administrative Agent in its sole discretion), cause one or more Subsidiary that
is not then a Loan Party (including, if necessary, one or more Wholly-Owned or
non-Wholly-Owned Foreign Subsidiaries or Wholly-Owned or non-Wholly-Owned
Domestic Subsidiaries (including Domestic Subsidiaries substantially all of the
assets of which consist of Equity Interests in one or more entities that are
CFCs), without regard to any adverse Tax consequences which may result
therefrom) to become a Subsidiary Guarantor and satisfy the Subsidiary Guarantor
Deliverables, as if such Subsidiaries were Material Subsidiaries, such that upon
such Subsidiaries becoming Subsidiary Guarantors, the 80% Guaranty Threshold
would have been satisfied for such period, as evidenced in a certificate of a
Responsible Officer setting forth the calculation of Loan Party EBITDA and
Adjusted Consolidated EBITDA in detail reasonably satisfactory to the
Administrative Agent. No Loan Party shall be included in the calculation of Loan
Party EBITDA unless the Administrative Agent has received evidence reasonably
satisfactory to it (following due diligence to be completed at the Company’s
expense) that the Administrative Agent will be able to enforce and collect on
its perfected security interests (including collectability from account debtors
in the applicable foreign jurisdictions) in the assets of a Subsidiary Guarantor
that is a Foreign Guarantor with practical results generally consistent with
enforcement and collection by a lender in the United States. The Loan Parties
shall in good faith satisfy the terms of this Section 6.12(e) by using
commercially reasonable efforts to, to the extent the 80% Guaranty Threshold is
satisfied by Foreign Subsidiaries being included as Loan Parties, include first
those Foreign Subsidiaries not (or least) subject to prior Liens under
Section 7.03(i) and not (or least) subject to legal impediments to perfecting or
enforcing liens on Collateral in ways comparable to Domestic Subsidiaries.

 

105



--------------------------------------------------------------------------------

(ii) Notwithstanding the provisions of Section 6.12(e)(i) above, the Company
shall not be deemed to have violated the requirements of Section 6.12(e) based
on the inability of a Foreign Subsidiary to provide a first priority security
interest as a matter of law in the applicable jurisdiction or because of the
existence of preexisting Liens incurred by such Foreign Subsidiary pursuant to
Section 7.01(n) causing the Liens in favor of the Administrative Agent to be
second priority Liens, however, in such case, the results of operations of such
Foreign Subsidiary shall not be included in the calculation of Consolidated
EBITDA for purposes of determining compliance with the financial covenants set
forth in Section 7.11. For the avoidance of doubt, the Consolidated Funded
Indebtedness and Consolidated Interest Charges of such Subsidiary shall continue
to be included in computations under Section 7.11, and any Subsidiary included
in the calculation of Loan Party EBITDA shall be required to deliver a
Subsidiary Joinder Guaranty notwithstanding its inability to provide a first
priority lien on its assets either as a matter of law or because of the
existence of preexisting Liens incurred pursuant to Section 7.01(n).

(iii) In the event that the Company determines that there is a reasonable
expectation that the 80% Guaranty Threshold may not have been met as of the most
recently ended fiscal quarter, it shall promptly give notice of such fact to the
Administrative Agent and during the period beginning with the Company’s
notification to the Administrative Agent and ending on the date reasonably
agreed to by the Company and the Administrative Agent, the parties hereto will
negotiate in good faith to amend the terms of this Agreement in order to
eliminate or mitigate any adverse impact on the Company or any of its
Subsidiaries as a result of designating a Foreign Subsidiary as a Loan Party in
order to satisfy the 80% Guaranty Threshold; provided, however, that the failure
of the parties to come to an agreement on such points will not constitute a
waiver of or otherwise affect the requirements of Sections 6.12(d) or (e).

(f) Notwithstanding the foregoing and subject to Section 6.12(g), if at any time
a Subsidiary that is not a Loan Party becomes a guarantor of any Indebtedness
(other than Indebtedness under the Loan Documents) of any Loan Party, then the
Company shall (i) promptly notify the Administrative Agent thereof and (ii) as
soon as practicable but in any event within 60 days after such Subsidiary
becomes such a guarantor (or such longer period not to exceed 90 days as
approved by the Administrative Agent in its sole discretion), cause such
Subsidiary to become a Subsidiary Guarantor and to deliver the Subsidiary
Guarantor Deliverables as if such Subsidiary were a Material Subsidiary;
provided that the foregoing shall not apply to the Subsidiaries listed on
Schedule 6.12(f) (“Excluded Subsidiaries”)notwithstanding the fact that such
Subsidiaries guarantee the Senior Notes and/or the Senior Convertible Notes.

(g) Notwithstanding anything to the contrary in Sections 6.12(e), (f) or (h) or
otherwise in the Loan Documents, under no circumstances shall DirectStar be
required to become a Subsidiary Guarantor hereunder.

 

106



--------------------------------------------------------------------------------

(h) Without limitation of the foregoing, the Company will, and will cause each
Subsidiary that is or is required to be a Loan Party to, at the expense of the
Company, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent from time to time such vouchers, invoices, schedules,
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, Real Estate Support Documents, reports and other
assurances or instruments and take such further steps relating to the collateral
covered by any of the Collateral Documents as the Administrative Agent may
reasonably require from time to time; provided, however that the Company shall
only be required to use commercially reasonable efforts to deliver any
warehousemen letters, bailee letters, landlord consents or other third party
consents in the event such consents are required by the Administrative Agent.
Furthermore, the Company shall cause to be delivered to the Administrative Agent
such opinions of counsel, title insurance and other documents as may be
reasonably requested by the Administrative Agent from time to time to assure
itself that this Section has been complied with. The Company shall reimburse the
Administrative Agent immediately upon demand for all reasonable and documented
costs and expenses incurred by the Administrative Agent in connection with any
of the foregoing security, including but not limited to filing and recording
fees and costs of appraisals, audits and title insurance (provided that the
Company shall not be required under this clause (h) to pay the fees and expenses
of (i) more than one principal outside counsel for the Administrative Agent,
(ii) more than one outside counsel acting as regulatory counsel for the
Administrative Agent or (iii) more than a single local counsel for the
Administrative Agent in any relevant jurisdiction as reasonably determined by
the Administrative Agent (and which may include a single local counsel acting in
multiple jurisdictions)).

(i) The Company may at any time designate any Restricted Subsidiary (as used in
this clause (i) a “Proposed Re-Designated Subsidiary”) that is not a Borrower or
a Material Subsidiary and has not previously been an Unrestricted Subsidiary as
an Unrestricted Subsidiary and, if such Restricted Subsidiary is also a
Subsidiary Guarantor, release it from its Subsidiary Guaranty; in each case, so
long as (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) no such Proposed Re-Designated Subsidiary may
be designated as an Unrestricted Subsidiary if any of its Subsidiaries is a
Restricted Subsidiary or a Loan Party (in either case unless such Subsidiaries
are also Proposed Re-Designated Subsidiaries being designated as Unrestricted
Subsidiaries simultaneously therewith), (iii) immediately after giving effect to
such designation the Company and its Restricted Subsidiaries shall be in
compliance, on a historical pro forma basis, with the covenants set forth in
Section 7.11, (iv) to the extent such Proposed Re-Designated Subsidiary is a
Subsidiary Guarantor, (A) after giving pro forma effect to the release of such
Proposed Re-Designated Subsidiary as a Subsidiary Guarantor, the 80% Guaranty
Threshold would continue to have been met as of the four quarter period most
recently ended, and (B) of the remaining Wholly-Owned Loan Parties, those that
were Loan Parties as of the Closing Date must have, by themselves, (without the
Proposed Re-Designated Subsidiary) satisfied the 80% Guaranty Threshold as of
the Closing Date, (v) such Proposed Re-Designated Subsidiary would not
constitute a Material Subsidiary as of the end of the period of twelve
consecutive months most recently ended (such determination being made on the
consolidated EBITDA for such twelve month period), (vi) any direct or indirect
Borrowings by any such Proposed Re-Designated Subsidiary

 

107



--------------------------------------------------------------------------------

under this Agreement shall have been repaid prior to such designation, and
(vii) prior to the effectiveness of any such designation, the Company shall
deliver to the Administrative Agent a certificate in form and substance
reasonably acceptable to the Administrative Agent setting forth in reasonable
detail the calculations demonstrating compliance with the preceding clauses
(iii) through (vi).

6.13 Compliance with Environmental Laws. Except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws; provided, however, that neither the Company nor
any of its Restricted Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14 Compliance with Senior Notes Documents and Convertible Notes Documents.
Perform and observe all the terms and provisions of the Senior Notes Documents
and the Senior Convertible Notes Documents to be performed or observed by it.

6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any Restricted Subsidiary’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder (subject to the proviso set forth
in Section 6.12(c)) and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any Restricted Subsidiary is or is to be a
party and the Collateral covered thereby.

6.16 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as the
Company or such Restricted Subsidiary is entitled to make under such Material
Contract.

 

108



--------------------------------------------------------------------------------

6.17 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” (or any similar term) under, and defined in, any documentation
evidencing any other Indebtedness of the Company or any of its Restricted
Subsidiaries in which such concept is applicable.

6.18 Acquired Surety Bond Obligations. To the extent any Surety Bond Obligations
that are secured by Liens are acquired after the Closing Date pursuant to a
Permitted Acquisition, the Company or relevant Subsidiary with respect to such
Surety Bond Obligations shall uses commercially reasonable efforts to cause such
Liens (whether in the form of subrogation rights or otherwise and whether or not
perfected) permitted under Section 7.01(o) to be terminated or replaced by Liens
governed by Surety Credit Documents and subject to the Intercreditor Agreement
within two hundred seventy (270) days of the date of the Permitted Acquisition
in connection with which such Surety Bond Obligations were acquired.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, and solely in the case of
Section 7.20, the Company shall not:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(d);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

109



--------------------------------------------------------------------------------

(d) statutory and common law liens of landlords and carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of tenders, bids, trade contracts and
leases (other than Indebtedness), statutory or regulatory obligations, bankers’
acceptances, appeal bonds, government contracts, and other obligations of a like
nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, municipal and zoning ordinances and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not materially interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value (as determined by the Company in good
faith), whichever is lower, of the property being acquired on the date of
acquisition;

(j) normal and customary rights of setoff upon deposits of cash in favor of
banks and other depositary institutions and Liens of a collecting bank arising
under the UCC on checks and other items of payment in the course of collection;

(k) the Lien in favor of the trustee under the Senior Notes Indenture pursuant
to the applicable section thereof on certain property in its possession as
security for payment of fees and other amounts owing to it in its capacity as
such trustee;

(l)(i) Liens in favor of the Surety on the Surety Priority Collateral arising
pursuant to any of the Surety Credit Documents so long as such Liens remain
subject to the terms of the Intercreditor Agreement, and (ii) Liens securing any
other Surety Bond Obligations permitted under Section 7.03(o)(ii) provided that
to the extent such Surety Bond Obligations exceed $200,000,000 in the aggregate
at any time, such Liens are either terminated or made subject to an
Intercreditor Agreement within two hundred seventy (270) days after the date of
the Permitted Acquisition giving rise to such Liens;

(m) Liens under the Senior Notes Indenture (an “Indenture Lien”) arising out of
the existence of a Lien in the same assets granted or suffered to exist by the
Company or any of its Restricted Subsidiaries that constitutes a Lien permitted
under this Section 7.01; provided that such Indenture Lien is granted or
suffered to exist in order to prevent a violation of the negative pledge
provisions of the Senior Notes Indenture;

 

110



--------------------------------------------------------------------------------

(n) Subject to compliance with Section 6.12 in respect of Loan Parties, Liens on
the assets of Foreign Subsidiaries that are Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(i);

(o) Liens on cash set aside with respect to any Indebtedness in connection with
a prepayment permitted hereunder (subject, in the case of the Senior Notes
Indebtedness, the Senior Convertible Notes Indebtedness and any Indebtedness
incurred pursuant to Section 7.03(j), to satisfaction of the requirements of
Section 7.15 as if such cash defeasance constituted a prepayment on the date of
such defeasance), or government securities purchased with such cash, in either
case, to the extent but only to the extent that such cash or government
securities pre-fund the payment of principal and/or interest on such
Indebtedness and are held in a collateral or escrow account or similar
arrangement to be applied for such purpose; provided that such Indebtedness is
permitted to be defeased under the terms thereof at the time such cash is set
aside or securities are purchased;

(p) leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Company and its Restricted Subsidiaries,
taken as a whole;

(q) Liens of lessors in any property subject to any operating lease, including
Liens arising from precautionary UCC financing statements or similar filings
made in respect of such leases;

(r) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Borrower; provided that such Liens were not created in contemplation of
such merger, consolidation or Investment and do not extend to any assets other
than those of the Person merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(h);

(s) Liens in favor of any Loan Party;

(t) Liens securing reimbursement obligations in an aggregate amount not
exceeding $25,000,000 with respect to bankers’ acceptances or letters of credit
that encumber documents and other property relating to such bankers’ acceptances
or letters of credit and the products and proceeds thereof; provided, however
that the aggregate amount of Liens incurred pursuant to this Section 7.01(t) and
Section 7.01(v) shall not collectively exceed $35,000,000;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

111



--------------------------------------------------------------------------------

(v) Liens on Cash or Cash Equivalents encumbering customary initial deposits and
margin deposits, and other Liens that are within the general parameters
customary in the industry and incurred in the ordinary course of business, in an
aggregate amount incurred pursuant to this clause (v) not exceeding $25,000,000,
in each case, securing Indebtedness under Swap Contracts permitted pursuant to
Section 7.03(f); provided, however that the aggregate amount of Liens incurred
pursuant to this Section 7.01(v) and Section 7.01(t) shall not collectively
exceed $35,000,000;

(w) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business in accordance
with the past practices of the Company and its Restricted Subsidiaries prior to
the Closing Date;

(x) Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

(y) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement; provided that such encumbrance or
restriction does not prohibit the granting of a Lien by a Loan Party on any
Collateral and any entity formed as part of such joint venture remains subject
to the provisions of this Agreement to the extent provided herein;

(z) Liens on cash reserves securing Indebtedness of the Borrower and its
Subsidiaries in respect of surety bonds permitted by Section 7.03(o)(i);
provided that the aggregate amount of all such deposits and cash reserves
provided by the Borrower and its Subsidiaries in respect of surety bonds
permitted by Section 7.03(o)(i) shall not, at any time, exceed $35,000,000; and

(aa) other Liens securing Indebtedness or other obligations in aggregate
outstanding principal amount not to exceed $10,000,000 or assets of comparable
value.

7.02 Investments. Make any Investments, except:

(a) Investments in the form of Cash Equivalents;

(b) advances to officers, directors and employees of the Company and Restricted
Subsidiaries for travel, entertainment, relocation and other matters that are
reasonably expected at the time of such advances ultimately to be treated as
expenses in accordance with GAAP;

(c)(i) Investments by the Company and its Restricted Subsidiaries in their
respective Subsidiaries outstanding on the date hereof and set forth on Schedule
5.08(e), (ii) additional Investments by the Company and its Restricted
Subsidiaries in Loan Parties and (iii) additional Investments by Restricted
Subsidiaries that are not Loan Parties in other Restricted Subsidiaries that are
not Loan Parties, other than, in the case of (i), (ii) and (iii), Investments in
Excluded Subsidiaries;

 

112



--------------------------------------------------------------------------------

(d) Investments existing on the date hereof (other than those referred to in
Section 7.02(c)(i)) and set forth on Schedule 5.08(e);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03(e) and guarantees of obligations of the
Company or its Restricted Subsidiaries that do not constitute Indebtedness that
are otherwise permitted under this Agreement;

(g) Permitted Acquisitions;

(h) the DirectStar Seller Note;

(i) so long as no Default then exists or would result therefrom, other
Investments so long as the aggregate amount of such Investments at the time of
incurrence does not exceed the sum of (i) 10% of the Consolidated Net Assets
(the “Base Investment Basket”) plus (ii) the Excess Cash Flow Basket for each
fiscal year ending after the Closing Date (less any portion of the Excess Cash
Flow Basket used in any such fiscal year for Capital Expenditures permitted by
Section 7.12); it being understood that Investments made pursuant to this clause
(i) of Section 7.02 shall be applied, first, to the Base Investment Basket,
second, to the Excess Cash Flow Baskets for the fiscal years ending prior to the
fiscal year in which such Investment is being made, and, third, to the Excess
Cash Flow Basket for the fiscal year in which such Investment is being made;

(j) stock, obligations or securities received in satisfaction of judgments;

(k) [Reserved];

(l) Swap Contracts permitted pursuant to Section 7.03(f);

(m) loans to employees and officers of the Company or a Restricted Subsidiary
made in the ordinary course of business not to exceed $2,000,000 in the
aggregate at any one time outstanding in respect of the Company and all
Restricted Subsidiaries taken together;

(n) Investments made by the Company or its Restricted Subsidiaries consisting of
consideration received in connection with a Disposition permitted by
Section 7.05;

(o) Investments of a Person or any of its Subsidiaries existing at the time such
Person becomes a Restricted Subsidiary of the Company or at the time such Person
merges or consolidates with the Company or any of its Restricted Subsidiaries,
in either case, in compliance with this Agreement; provided that such
Investments were not made by such Person in connection with, or in anticipation
or contemplation of, such Person becoming a Restricted Subsidiary of the Company
or such merger or consolidation; and

 

113



--------------------------------------------------------------------------------

(p) repurchases of any Indebtedness to the extent such repurchase is permitted
by this Agreement.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) the Senior Notes Indebtedness;

(c) the Senior Convertible Notes Indebtedness;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Refinancing thereof;

(e) (i) Guarantees of the Company or any Loan Party in respect of Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party and
(ii) Guarantees of any Restricted Subsidiary that is not a Loan Party in respect
of Indebtedness otherwise permitted hereunder of any other Restricted Subsidiary
that is not a Loan Party;

(f) obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) in the case of any Secured
Hedge Agreement, such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(g) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness outstanding at the time of such incurrence shall not
exceed $75,000,000 plus an amount equal to 5% of Consolidated Net Assets at the
time of such incurrence and any Permitted Refinancings thereof;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Company after the date hereof pursuant to a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Company) and any Permitted Refinancings
thereof; provided that immediately after giving effect to the incurrence of any
such Indebtedness, the Company will be in

 

114



--------------------------------------------------------------------------------

pro forma compliance with the financial covenants set forth in Section 7.11 (to
be determined on the basis of the financial information most recently delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby);

(i) Indebtedness (which may be secured or unsecured) of Foreign Restricted
Subsidiaries; provided, however, and subject to other applicable restrictions
under Section 6.12, that the aggregate amount of all such Indebtedness
outstanding at the time of such incurrence shall not exceed the greater of
(i) $35,000,000 and (ii) an amount equal to the maximum amount of Indebtedness
that would not cause the Foreign Leverage Ratio to exceed 3.00 to 1.00 on the
date of incurrence and any Permitted Refinancings thereof;

(j) unsecured Indebtedness; provided, however, that (i) immediately after giving
effect to the incurrence of any such Indebtedness, the Company will be in pro
forma compliance with the financial covenants set forth in Section 7.11 (to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby), (ii) such Indebtedness shall not mature earlier than the Maturity Date
and (iii) such Indebtedness shall not be subject to any financial covenant which
is more restrictive than the financial covenants in the Loan Documents at the
time of the incurrence of such Indebtedness;

(k) Indebtedness (which is unsecured if owed by a Loan Party) owed (i) to a Loan
Party or (ii) to any other Restricted Subsidiary to the extent such Indebtedness
is permitted as an Investment pursuant to Section 7.02;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;

(m) indemnification, adjustment of purchase price, earnout or similar
obligations (including any Earnout Obligations), in each case, on customary
terms incurred or assumed in connection with any Permitted Acquisition or
permitted Disposition of any business or assets of any Restricted Subsidiary or
Equity Interests of a Restricted Subsidiary;

(n) customer deposits and advance payments received in the ordinary course of
business;

(o) (i) obligations of any Borrower and or Restricted Subsidiary under the
Surety Credit Documents so long as such obligations remain subject to the terms
of the Intercreditor Agreement, and (ii) any Surety Bond Obligations (including
Surety Bond Obligations of any Person with which such Subsidiary is merged or
consolidated pursuant to the applicable Permitted Acquisition) that are acquired
subsequent to the

 

115



--------------------------------------------------------------------------------

Closing Date pursuant to a Permitted Acquisition, provided such Surety Bond
Obligations are in existence at the time of the applicable Permitted Acquisition
and provided further to the extent that such Surety Bond Obligations exceed
$200,000,000 in the aggregate at any time, the Liens securing such Surety Bond
Obligations are either terminated or made subject to an Intercreditor Agreement
within two hundred seventy (270) days after the date of the Permitted
Acquisition giving rise to such Surety Bond Obligations; provided, however that,
at any time that the Consolidated Leverage Ratio is greater than 3.25 to 1.00,
the aggregate Surety Bond Obligations under this clause (o) shall not exceed
$750,000,000; and

(p) other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom and all representations and warranties
hereunder would remain true and correct after giving effect to such
transactions:

(a) any Restricted Subsidiary may merge into or consolidate with (i) the
Company; provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Restricted Subsidiaries; provided that (A) when
any Designated Borrower is merging into or consolidating with another Restricted
Subsidiary, the Designated Borrower shall be the continuing or surviving Person
and (B) when any Subsidiary Guarantor is merging into or consolidating with
another Restricted Subsidiary that is not a Designated Borrower or Subsidiary
Guarantor, the Subsidiary Guarantor shall be the continuing or surviving Person
(unless simultaneously with the consummation of the closing of such merger or
consolidation the Restricted Subsidiary shall become a Subsidiary Guarantor in
which case the Restricted Subsidiary may be permitted to be the continuing or
surviving Person);

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then the transferee must either be the Company or another Loan
Party; and

(c) in connection with any Permitted Acquisition, any Restricted Subsidiary of
the Company may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger or consolidation shall be a Restricted Subsidiary of the
Company, (ii) in the case of any such merger or consolidation to which any
Designated Borrower is a party, the Designated Borrower shall be the continuing
or surviving Person and (iii) in the case of any such merger or consolidation
not described in the foregoing clause (ii) to which any Subsidiary Guarantor is
a party, the Subsidiary Guarantor shall be the continuing or surviving Person
(unless simultaneously with the consummation of the closing of such merger or
consolidation the other merging or consolidating Person shall become a
Subsidiary Guarantor and shall deliver all of the documentation required by
Section 6.12(d), in which case such merging or consolidating Person may be
permitted to be the continuing or surviving Person).

 

116



--------------------------------------------------------------------------------

(d) each of the Company and any of its Restricted Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that such merger or consolidation is a permitted
Investment under Section 7.02(g) or (i) (and, if under Section 7.02(i), such
merger or consolidation is part of a transaction or series of transactions that
would satisfy the requirements set forth in the definition of “Permitted
Acquisition”, if such merger or consolidation were an Acquisition, and does not
conflict with any other provision of this Agreement) and provided further,
however, that in each case, immediately after giving effect thereto (i) in the
case of any such merger or consolidation to which the Company is a party, the
Company is the surviving Person and (ii) in the case of any merger or
consolidation to which the Company is not a party, (A) the Person surviving such
merger or consolidation shall be a Restricted Subsidiary, (B) in the case of any
such merger or consolidation to which any Designated Borrower is a party, the
Designated Borrower shall be the continuing or surviving Person and (C) in the
case of any such merger or consolidation not described in the foregoing clause
(B) to which any Subsidiary Guarantor is a party, the Subsidiary Guarantor shall
be the continuing or surviving Person (unless simultaneously with the
consummation of the closing of such merger or consolidation the other merging or
consolidating Person shall become a Subsidiary Guarantor and shall deliver all
of the documentation required by Section 6.12(d), in which case such merging or
consolidating Person may be permitted to be the continuing or surviving Person).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, worn out, excess, surplus or idle property or
property no longer used in the business of such Person, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Restricted Subsidiary to the Company or to a
Restricted Subsidiary (other than an Excluded Subsidiary); provided that if the
transferor of such property is a Loan Party, the transferee thereof must either
be the Company or another Loan Party;

(e) Dispositions permitted by Section 7.04;

 

117



--------------------------------------------------------------------------------

(f) the Disposition of DirectStar pursuant to the DirectStar Purchase Agreement;

(g) Dispositions by the Company and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, (i) no Default shall exist or would result from such Disposition,
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (g) (after giving effect to such Disposition) after the Closing Date
shall not exceed an amount equal to 15% of Consolidated Net Assets at the time
of such Disposition and provided further that Disposition under this clause
(g) may be made to any Excluded Subsidiary;

(h) non-exclusive licenses or sublicenses of IP Rights in the ordinary course of
business and substantially consistent with past practice, and leases or
subleases granted to others that do not materially interfere with the ordinary
course of business of the Company or any of its Restricted Subsidiaries;

(i) Dispositions of non-core assets acquired in a Permitted Acquisition by the
Company or any of its Restricted Subsidiaries within 18 months of such Permitted
Acquisition; provided that such non-core assets, in the aggregate, do not exceed
40% of the consolidated net assets (measured using the definition of
“Consolidated Net Assets” mutatis mutandis and measured as of the date of such
Permitted Acquisition) acquired pursuant to such Permitted Acquisition;

(j) any settlement of or payment in respect of, or series of settlements or
payments in respect of, any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Company or any of its
Restricted Subsidiaries;

(k) Dispositions of property constituting the making of Investments permitted
under Section 7.03 and Dispositions of property constituting the making of
Restricted Payments permitted by Section 7.06;

(l) the sale of past due accounts receivable in the ordinary course of business
consistent with the practices of similarly situated companies; and

(m) Sale Leaseback Transactions permitted by Section 7.18.

provided, however, that any Disposition pursuant to clauses (a) through
(m) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Restricted Subsidiary may make Restricted Payments to the Company, any
other Loan Party and any other Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

 

118



--------------------------------------------------------------------------------

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d) the Company may repay, prepay, redeem, purchase, defease or otherwise
satisfy the Senior Convertible Notes to the extent permitted by Section 7.15;
and

(e) the Company may make Restricted Payments, if after giving effect thereto the
aggregate amount of Restricted Payments paid or made after the Closing Date
would be less than the sum of $175,000,000 plus 50% of Consolidated Net Income
(or minus 50% if negative) for each fiscal year ending after the Closing Date
plus 100% of the net cash proceeds received by the Company with respect to the
sale or issuance of any Equity Interest in the Company after the Closing Date
(other than any proceeds described in the foregoing clause (c) or any proceeds
used for Capital Expenditures) plus an amount equal to 100% of the principal
amount of any Senior Convertible Notes Indebtedness converted into Equity
Interests in the Company after the Closing Date; provided that Administrative
Agent shall have received a written certificate of a Responsible Officer in
reasonable detail confirming that such Restricted Payment complies with the
terms of this Section 7.06(e) prior to declaration and payment thereof which
certification shall be true and complete in all material respects on the date of
payment thereof.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by it on the
Closing Date and any business or activities which are similar, related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) the transactions
contemplated by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered to Borrowers or their
respective Subsidiaries; (c) payment of customary directors’ fees and
indemnities; (d) transactions with Affiliates that were consummated prior to the
date hereof and are set forth on Schedule 7.08; (e) transactions with Affiliates
upon fair and reasonable terms and are no less favorable to the Company or such
Restricted Subsidiary than the Company or such Restricted Subsidiary would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of the Company or such Restricted Subsidiary, and (f) transactions between or
among the Loan Parties and their Restricted Subsidiaries subject to compliance
by such Subsidiaries with the other requirements of Article VII.

 

119



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Company or any other Loan Party or to otherwise transfer
property to the Company or any other Loan Party, except in each case for any
agreement in effect on the date hereof and set forth on Schedule 7.09, (ii) of
any Restricted Subsidiary to Guarantee the Indebtedness of the Company or any
other Borrower or (iii) of the Company or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(g) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time to be greater than 3.50 to 1.00.

7.12 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Company and its Restricted Subsidiaries
during any fiscal year, an amount equal to the Base Capex Basket for such fiscal
year plus the Excess Cash Flow Basket for such fiscal year (less any portion of
the Excess Cash Flow Basket used in such fiscal year for Investments permitted
by clause (i) of Section 7.02); provided, however, that so long as no Default
has occurred and is continuing or would result from such expenditure, any
portion of the Base Capex Basket, if not expended in the fiscal year for which
it is permitted above, may be carried over for expenditure in the next following
fiscal year (such unused portion, the “Carryover Capex Basket”); it being
understood that Capital Expenditures made pursuant to this Section in any fiscal
year shall be applied, first, to the Carryover Capex Basket for such fiscal
year, second, to the Base Capex Basket for such fiscal year, and, third, to the
Excess Cash Flow Basket for such fiscal year.

7.13 Amendments of Organization Documents. Amend any of its Organization
Documents, except for amendments that do not affect (a) the Company or such
Restricted Subsidiary’s right and authority to enter into and perform its
obligations under the Loan Documents to which it is a party, (b) the perfection
of the Administrative Agent’s lien in any of the Collateral or (c) the authority
and obligation of the Company or such Restricted Subsidiary to perform and pay
the Obligations.

 

120



--------------------------------------------------------------------------------

7.14 Accounting Changes. Make any (a) significant change in accounting policies
or reporting practices, except as required by Law or GAAP, or (b) change in its
fiscal year.

7.15 Prepayments, Etc. of Indebtedness; Repayments of Senior Convertible Notes
Indebtedness. (a) Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, the Senior Notes Indebtedness, the
Senior Convertible Notes Indebtedness or any Indebtedness incurred pursuant to
Section 7.03(j), except (i) the prepayment, redemption or repurchase (not in
violation of the subordination terms thereof) of any such Indebtedness, so long
as after giving pro forma effect to such prepayment, redemption or repurchase,
no Default shall exist or would result therefrom and the Available Liquidity
will not be less than $50,000,000 and (ii) any Permitted Refinancing of any
Senior Notes Indebtedness, the Senior Convertible Notes Indebtedness or any
Indebtedness incurred pursuant to Section 7.03(j) or (b) repay, redeem,
purchase, defease or otherwise satisfy on the scheduled maturity thereof in any
manner any Senior Convertible Notes Indebtedness, unless, after giving pro forma
effect thereto, the Available Liquidity will not be less than $50,000,000.

7.16 Amendment, Etc. of Indebtedness. (a) Amend, modify or change in any manner
any term or condition of any Senior Notes Indebtedness, the Senior Convertible
Notes Indebtedness or any Indebtedness set forth in Schedule 7.03, except for an
amendment, modification or change that complies with the requirements of the
definition of Permitted Refinancing.

(b) Amend or modify any of the terms of the Indemnity Agreement if such
amendment or modification would add or change any terms in a manner adverse to
the Lenders; provided that this Section 7.16 shall not prohibit the issuance of
Bonds (as defined in the Indemnity Agreement), the joinder of or other change in
any parties to the Surety Credit Documents in accordance with their terms or any
amendment or modifications which do not require the consent of any Loan Party or
Subsidiary.

7.17 Post-Closing Action. Fail to deliver any post-closing delivery described on
Schedule 7.17 to the Administrative Agent within the time period specified
therein for such delivery.

7.18 Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (any such arrangement a “Sale Leaseback Transaction”); provided that
the Company or any Restricted Subsidiary may enter into Sale Leaseback
Transactions for equipment or real property so long as (i) no Default exists at
the time of consummation of such Sale Leaseback Transaction and (ii) the
aggregate fair market value of all equipment and real property sold by the
Company and its Restricted Subsidiaries pursuant to a Sale Leaseback Transaction
in any fiscal year does not exceed $10,000,000.

7.19 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of the Company or any of its Restricted
Subsidiaries as “Designated Senior Debt” (or any similar term) under, and as
defined in, any documentation evidencing any other Indebtedness of the Company
or any of its Restricted Subsidiaries in which such concept is applicable.

 

121



--------------------------------------------------------------------------------

7.20 Holding Company. In the case of the Company, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Liens permitted under
Section 7.01, (f) the making of Investments permitted under Section 7.02,
(g) the incurrence of Indebtedness permitted under Section 7.03, (h) businesses
or activities of a type engaged in prior to the Closing Date and (i) businesses
or activities incidental to the businesses or activities described in clauses
(a) through (h) of this Section and within the scope of operations as of the
Closing Date.

7.21 Excluded Subsidiaries. In the case of Excluded Subsidiaries, engage in any
business activity or own any assets, except as set forth on Schedule 6.12(f).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. (i) Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(d),
6.02(e), 6.02(f), 6.02(g), 6.02(h), 6.03(a), 6.03(b), 6.03(e), 6.05, 6.10, 6.11,
6.12 or 6.17 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following the earlier to occur of (i) the date a
Responsible Officer obtains knowledge of such failure and (ii) the date that a
Responsible Officer receives notice from the Administrative Agent of such
failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

122



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and penal sums under any surety bond and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Restricted Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Company or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Company or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

123



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Company or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer meets the requirements set forth in Section 6.07, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount during any period of
twelve consecutive months in excess of the Threshold Amount, or (ii) the Company
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or any Collateral Document after delivery thereof pursuant to
Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby; or

(k) Change of Control. There occurs any Change of Control; or

(l) Default under Indemnity Agreement. There shall occur a Default under, and as
defined in, the Indemnity Agreement and the Company (as defined in the Indemnity
Agreement) shall have exercised any remedies in respect thereof; or

(m) Invalidity of Intercreditor Agreement. Any material provision of any
Intercreditor Agreement shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against the
Surety party thereto.

 

124



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

125



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.

 

126



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

127



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and

 

128



--------------------------------------------------------------------------------

exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub agent and
to the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank (a) with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and (b) prior to an Event of Default pursuant to Sections
8.01(a) or (f) approved by the Company. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the

 

129



--------------------------------------------------------------------------------

Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. Notwithstanding the foregoing, so long as another Lender is willing to
act as a swing line lender, such successor shall not be required to succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Lender. Notwithstanding the foregoing, so long as another
L/C Issuer is willing to and has satisfied the provisions of clause (c) of the
preceding sentence, such successor shall not be required to succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer nor satisfy the requirements of such clause (c).

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Co-Syndication Agents, Co-Documentation Agents, the Joint Lead Arrangers
or Joint Book Managers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

130



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (including any release of Subsidiary Guarantor
deemed to be an Unrestricted Subsidiary pursuant to Section 6.12(i));

(d) if any Additional Loans are intended to rank junior in right of payment
and/or in respect of lien priority as to the Collateral with the outstanding
Loans, to enter into an intercreditor agreement (or amend, supplement or modify
an existing intercreditor agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms of any such
Additional Loans; and

(e) enter into, perform its obligations under and amend, supplement, modify or
replace the Indemnity Agreement or the Intercreditor Agreement, or enter into
similar arrangements as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent.

 

131



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 8.03, the Subsidiary Guaranty
or any Collateral by virtue of the provisions hereof or of the Subsidiary
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Subsidiary
Guaranty or any Collateral Document) other than in its capacity as a Lender, the
L/C Issuer or the Administrative Agent and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

132



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender; or

(h) release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything

 

133



--------------------------------------------------------------------------------

to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. In addition, notwithstanding the foregoing, (a) this
Agreement may be amended with the written consent of the Administrative Agent,
the Company and the Additional Lenders providing the relevant Additional Loans
and/or Additional Commitments to permit the Additional Commitments Amendment in
accordance with Section 2.15 and (b) the Letter of Credit Sublimit and the Swing
Line Sublimit may be increased by the L/C Issuer or the Swing Line Lender, as
applicable, in accordance with Section 2.15(d) without the consent of any
Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall

 

134



--------------------------------------------------------------------------------

not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the

 

135



--------------------------------------------------------------------------------

Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies

 

136



--------------------------------------------------------------------------------

that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall, jointly and severally, pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent, and of a single regulatory
counsel and single local counsel in each appropriate jurisdiction which may
include a special counsel acting in multiple jurisdictions), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of one counsel and one local counsel and one applicable
regulatory counsel in each relevant jurisdiction for the Administrative Agent
and one counsel and one local counsel and one applicable regulatory counsel in
each relevant jurisdiction for the Lenders (and, in the case of a conflict of
interest, one additional counsel to all such affected Lenders similarly
situated, taken as a whole)), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of counsel),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or

 

137



--------------------------------------------------------------------------------

delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries (other than any such
presence, alleged presence, release or Environmental Liability resulting solely
from acts or omissions by Persons other than any Borrower or any of its
Subsidiaries after the Administrative Agent sells the applicable property
pursuant to a foreclosure or has accepted a deed in lieu of foreclosure), or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (w) relate to
the matters referred to in Sections 3.01, 3.04 or 3.05 (which Sections set forth
the sole remedies in respect of the matters set forth therein), (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise out
of, or in connection with, any proceeding that does not involve an act or
omission by a Borrower or any of its Affiliates that is brought by an Indemnitee
against any other Indemnitee (other than any proceeding against any Indemnitee
in its capacity or fulfilling its role as the Administrative Agent, an Arranger,
the L/C Issuer or any similar role); provided further that the reimbursement of
fees, charges and disbursements of counsel shall be limited to one counsel and
one local counsel and one applicable regulatory counsel in each relevant
jurisdiction for the Administrative Agent and one counsel and one local counsel
and one applicable regulatory counsel in each relevant jurisdiction for the
other Indemnitees (and, in the case of a conflict of interest, one additional
counsel to all such affected Indemnitees similarly situated, taken as a whole).

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related

 

138



--------------------------------------------------------------------------------

Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, and no Indemnitee shall assert, and each
Indemnitee hereby waives, any claim against any Loan Party, in each case on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative

 

139



--------------------------------------------------------------------------------

Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long

 

140



--------------------------------------------------------------------------------

as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

141



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by each of the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

142



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in, or
enter into a swap or derivative transaction in respect of all or a portion of,
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

143



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender or L/C Issuer would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender or L/C Issuer shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender or L/C Issuer and any such Participant shall be deemed to be a Foreign
Lender for purposes of the definition of Excluded Taxes.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

144



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such

 

145



--------------------------------------------------------------------------------

Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be

 

146



--------------------------------------------------------------------------------

relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender is a
Non-Consenting Lender (as defined below), then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

147



--------------------------------------------------------------------------------

(d) in the case of any such assignment by a Non-Consenting Lender, the assignee
must have approved in writing the substance of the amendment, waiver or consent
which caused the assignor to be a Restricted Lender; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

For the purposes of this Section 10.13, a “Non-Consenting Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Loan
Parties pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

148



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A), the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates or any
other Person and (B) neither the Administrative Agent nor any Arranger

 

149



--------------------------------------------------------------------------------

has any obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent or any
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the

 

150



--------------------------------------------------------------------------------

Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Administrative Agent or any Lender from any
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

10.20 Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” (or any similar term) for purposes of and as defined in any
documentation evidencing any other Indebtedness of the Company or any of its
Restricted Subsidiaries in which such concept is applicable.

10.21 Release of Certain Mortgages. Each of the Administrative Agent, the
Lenders and the L/C Issuers acknowledges and agrees that, upon the Closing Date,
the mortgage lien of such Person in the Existing Mortgaged Property securing the
Obligations shall terminate automatically without any further action. The
Administrative Agent agrees to execute and deliver such deed of trust or
mortgage releases, cancellations and satisfactions, and other documents
necessary or appropriate in order to evidence or give public notice of the
termination of such mortgage lien in the Existing Mortgaged Property. As used in
this Section 10.21, “Existing Mortgaged Property” means the real property
commonly known as (a) 2801 SW 46th Avenue, Davie, Florida, (b) SR540 Lakeland,
Florida, (c) 4250 North Powerline Road, Pompano, Florida, (d) 7221 Dr. Martin
Luther King Boulevard East, Tampa, Florida, (e) 209 Art Bryant Drive, Asheboro,
North Carolina, (f) Highway #2 East Shevlin, Minnesota and (g) 2700, 2701 and
2716 E. 5th Street and 2808 Industrial Terrace, Austin, Texas.

[Signature pages follow.]

 

151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

BORROWERS:

 

MASTEC, INC.

By:   /s/ C. Robert Campbell Name:   C. Robert Campbell Title:   Executive Vice
President, Chief Financial Officer and Principal Accounting Officer

 

MASTEC NORTH AMERICA, INC. By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer and
Principal Accounting Officer

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ Anne M. Zeschke Name:   Anne M. Zeschke Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:   /s/ David Gutierrez Name:   David Gutierrez Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and Co-Syndication Agent By:  
/s/ Brian E. Miner Name:   Brian E. Miner Title:   Duly Authorized Signatory

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and Co-Syndication Agent By:   /s/ Barbara Baltar
Name:   Barbara Baltar Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender and Co-Documentation Agent By:   /s/ John
Armstrong Name:   John Armstrong Title:   Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION as a Lender and Co-Documentation Agent By:   /s/
Jose Mazariegos Name:   Jose Mazariegos Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK UNITED, as Lender By:   /s/ Dilian G. Schulz Name:   Dilian G. Schulz
Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Lender By:   /s/ C. William Buchholz Name:
  C. William Buchholz Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:   /s/ Robert R. Munoz Name:   Robert R. Munoz Title:
  South Florida Regional Executive

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

FLORIDA COMMUNITY BANK N.A., as a Lender By:   /s/ Irene A. Marshall Name:  
Irene A. Marshall Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANCO DE SABADELL, S.A. – MIAMI BRANCH, as a Lender By:   /s/ Andres von
Dincklage Name:   Andres von Dincklage Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:   /s/ Anthony Casciano Name:  
Anthony Casciano Title:   Managing Director

 

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:   /s/ John Finore Name:   John
Finore Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:   /s/ John R. Frierson Name:   John R. Frierson
Title:   Vice-President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:   /s/ Shawn D. Alexander
Name:   Shawn D. Alexander Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender By:   /s/ Moise Hillel Name:  
Moise Hillel Title:   EVP & Regional Manager for Florida

By:   /s/ Roger Arsham Name:   Roger Arsham Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page